        Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 1 of 39


Litigation Report – Expert Opinion




SUPPLEMENTAL: THE PHARMACOLOGY OF ARKANSAS’S LETHAL INJECTION
PROCEDURE


July 27, 2018




Researched and written by:
Craig W. Stevens, Ph.D.
Professor of Pharmacology
Oklahoma State University-Center for Health Sciences
1111 W. 17th Street
Tulsa, OK 74107




Prepared for and submitted to:
Mr. John C. Williams
Assistant Federal Public Defender
Federal Public Defenders Office
1401 W. Capitol, Ste. 490
Little Rock, AR 72201
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 2 of 39
                                                            Supplemental: AR lethal injection pharmacology




1. Qualifications of the Author and Background Information

Author:
Craig W. Stevens, Ph.D., is the author of this report. He performed the medical and
pharmacological literature research and completed the writing of the entirety of this report. Dr.
Stevens is a Professor of Pharmacology, a full-time faculty member in the department of
Pharmacology and Physiology at the College of Osteopathic Medicine, a unit of the Oklahoma
State University, Center for Health Sciences campus in Tulsa, Oklahoma.

After receiving his Ph.D. in Pharmacology from the Mayo Clinic, in Rochester, Minnesota, Dr.
Stevens completed a 2-year postdoctoral fellowship at the University of Minnesota Medical
School in Minneapolis, Minnesota, and secured a position as an Assistant Professor of
Pharmacology with his present employer in 1990. He advanced through the academic ranks to
Associate Professor of Pharmacology in 1993, and Professor of Pharmacology in 2000.

Besides his regular duties of teaching medical students, pursuing research and scholarly
activities, and serving on college committees, Dr. Stevens works part-time as a litigation
consultant/expert witness on cases involving pharmacological issues. He has consulted in both
civil and criminal cases, working with both the prosecution or plaintiff and the defendant. With
regard to the pharmacological issues of lethal injection, he has consulted with the State as well
as with Federal Public Defenders representing condemned inmates.

My CV, including a list of all publications authored in the previous 10 years, is included as
Appendix A.

A list of all other cases from the past 4 years in which I’ve testified as an expert by trial or
deposition is included as Appendix B.

I’m being compensated $400 an hour for testimony and $250 an hour for report preparation
and consultation in this case.

Materials Considered:
Attorney John C. Williams retained me to provide a supplemental report to my original report
on the pharmacology of Arkansas’s lethal injection procedures dated March 21, 2017. Materials
provided to me by Mr. Williams are provided therein. Additionally, I was provided copies of the
lethal injections protocols from the states of Nevada (dated 6-11-2018), Nebraska (11-9-2017),
and Florida (1-4-2017).

In addition to the above materials provided by Mr. Williams, I also considered pharmacological
textbooks, reviews, and research papers to provide evidence-based and peer-reviewed
evidence for the following opinions, as cited in the various footnotes of this report.



                                             Page 2 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 3 of 39
                                                          Supplemental: AR lethal injection pharmacology

Brief Description of Arkansas’s Execution Protocol
The execution procedure is a three-drug lethal injection protocol. First, the inmate is injected
with 500 mg (milligrams) IV midazolam. Next, after waiting five minutes, a member of the
execution team “confirm[s] the condemned inmate is unconscious,” using unspecified methods.
Then, the inmate is injected with 100 mg of the muscle-paralytic drug, vecuronium bromide.
Finally, the inmate is injected with 240 mEq (milli-equivalents) of the heart-stopping drug,
potassium chloride. (This protocol is referred to as Protocol B below.)

Referral Questions
Mr. Williams of the Little Rock, AR, Federal Defenders Office asked me to offer my expert
opinion on several issues. First, Mr. Williams asked me to review the pharmacology of the lethal
injection drugs named in Arkansas statutes: a single-drug lethal injection protocol using a
barbiturate (referred to as Protocol A herein) and a triple-drug protocol using midazolam,
vecuronium, and potassium chloride (Protocol B). Is Protocol B sure or very likely to cause the
condemned inmate severe pain and suffering?

Secondly, Mr. Williams asked me to review the pharmacology of alternative lethal injection
drugs used in the execution protocols in three different states. These states are Florida, which
uses a triple-drug protocol including the general anesthetic etomidate as the first drug followed
by a muscle paralytic (rocuronium) and an agent that stops the heart, potassium acetate;
Nevada, which uses a triple-drug protocol including a benzodiazepine sedative (midazolam), a
potent opioid analgesic (fentanyl), and a muscle paralytic (cisatracurium); and Nebraska, which
uses four lethal injection drugs: first a benzodiazepine sedative (diazepam), then a potent
opioid analgesic (fentanyl), followed by a muscle paralytic (cisatracurium), and finally potassium
chloride, an agent that stops the heart.

The First main question is: are Protocol A and Protocol B pharmacologically equivalent so that
the choice of Protocol B by ADOC does not create a substantial risk of severe pain and
suffering for the condemned inmate?

The Second main question is: are there alternative lethal drugs and execution protocols to the
triple-drug protocol chosen by ADOC that may reduce the sure and very likely risk of severe
pain and suffering by the condemned inmate?

Summary of Opinion

This report will show that the use of lethal drugs in Protocol A and B in the Arkansas statute
are not pharmacologically equivalent, and Protocol B will result in sure or very likely serious
pain and suffering.

Protocol A, not chosen by ADOC, uses pentobarbital, which has greater pharmacological
effects and is more appropriate than the lethal drugs used in the triple-drug Protocol B
chosen by ADOC.



                                           Page 3 of 23
          Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 4 of 39
                                                                       Supplemental: AR lethal injection pharmacology

The pharmacological effects of lethal drugs used in Protocol B, midazolam, vecuronium, and
potassium chloride, are not equivalent to the pentobarbital used in Protocol A, and will
produce severe pain and suffering in the condemned inmate.

Finally, this report details the pharmacological action of alternative lethal injection protocols
which are used by other states, as well as lethal injection drugs proposed by the Plaintiffs.
These other protocols will reduce the pain and suffering Protocol B is likely to cause.

2. Background and Pharmacology of Arkansas Lethal Injection Drugs

Arkansas Department of Corrections (ADOC) Lethal Injection Procedure lists three drugs under
‘Chemical Chart A’1 on page 3. In the Arkansas State Statute, a choice is given for execution
protocols; either a barbiturate (Protocol A) or a triple-drug procedure (Protocol B) using
midazolam, vecuronium, and potassium chloride. In order for Protocols A and B to be
equivalent, the pharmacological effects of their respective drugs, and the characteristics of
their administration, must be equivalent.

The background and pharmacology of each of the four lethal drugs outlined in the Arkansas
State Statute are detailed next, after a brief introduction to the action of drugs that inhibit brain
activity.

Brain activity is regulated by the action of neurotransmitters. Neurotransmitters are substances
released by the cells of the brain, called neurons, which affect other neurons in a vast network
of connections. Neurotransmitters come in two types; inhibitory neurotransmitters and
excitatory neurotransmitters. Like their name denotes, inhibitory neurotransmitters inhibit
neurons and excitatory neurotransmitters excite neurons. The main inhibitory
neurotransmitter in the brain is GABA, an abbreviation for gamma-aminobutyric acid. The
main excitatory neurotransmitter in the brain is glutamate. Both GABA and glutamate are
released by neurons and work by binding and activating their receptors on receiving neurons,
called GABA receptors and glutamate receptors, respectively. As detailed below, barbiturates
are drugs that have multiple mechanisms of action at receptors, enhancing GABA receptors in
two ways, and blocking glutamate receptors to produce a powerful inhibition of brain
activity. In contrast, benzodiazepines only affect GABA receptors in a single way, producing a
less potent and weaker inhibition of brain activity.

2a. ‘A barbiturate’ (Pentobarbital and Secobarbital)

A single-drug lethal injection protocol using “a barbiturate” is the first choice listed by the
Arkansas State Statute sec. 5-4-617. Method of Execution. Two barbiturate drugs have been
used as the first drug in three-dug lethal injection protocols. The first barbiturate used in lethal



1
    All drugs are chemicals, but not all chemicals are drugs. For example, table salt (sodium chloride) is a chemical
    but not a drug. Chemicals administered to humans and other animals are called drugs. In the case of lethal
    injection, the use of the term drugs is more fitting.
                                                      Page 4 of 23
          Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 5 of 39
                                                                       Supplemental: AR lethal injection pharmacology

injection was thiopental, as originally proposed by the Oklahoma legislature in 1977.2 When
production of thiopental ceased in 2011, pentobarbital was used as the first drug in many
state’s three-drug lethal injection protocols, or in some cases, as the sole drug used for lethal
injection.

Secobarbital is an FDA-approved prescription drug in only one formulation; secobarbital
capsules (trade name Seconal®).3 All other forms of secobarbital have been discontinued,
including secobarbital sodium for injection. At one time, there were three secobarbital sodium
for injection drugs on the market. It is only available now as Secobarbital capsules (Seconal®) in
dosages of 50 and 100 mg. Before the advent of benzodiazepines, the barbiturate secobarbital
was once a popular drug for the treatment of insomnia.4 Oral administration of secobarbital in
100 mg capsules was classified as a rapidly-acting hypnotic drug.5

Pentobarbital and secobarbital are both barbiturate drugs. A barbiturate is listed as the sole
lethal drug to be used in Protocol A of the Arkansas State Statute. Barbiturates are an older
group of drugs used in medicine for treating anxiety and insomnia (sedative-hypnotic drugs).

The mechanism of action for pentobarbital and secobarbital are three-fold. Firstly,
pentobarbital and secobarbital enhance the ability of the natural inhibitory neurotransmitter,
GABA, at the GABA receptor.6 When GABA is present at its GABA receptor on a neuron, it
changes the ion flow into the cell to make the neuron less active. Barbiturates make GABA work
better when they are both at the GABA receptor and this further inhibits the neuron more than
just GABA alone. Midazolam shares this GABA-enhancing action with barbiturates.

Secondly, pentobarbital, secobarbital, and other barbiturates act on the GABA receptor by
themselves when GABA is not present.7 By not relying on GABA being present to inhibit the
brain neurons, barbiturates can produce a greater inhibition and more widespread depression
of the CNS. This GABA-independent action of barbiturates is not shared by midazolam.




2
    Kas K et al. (2016) Lethal drugs in capital punishment in USA: History, present, and future perspectives. Res Social
     Adm Pharm. 12:1026-1034.
3
    Full Prescribing Information for Seconal® Sodium from Valeant at:
     www.valeant.com/Portals/25/Pdf/PI/SeconalSodium-PI.pdf
4
    le Riche et al. (1966) A clinical trial of four hypnotic drugs. Canad Med Ann J. 95:300-302.
5
    Jones DP, Jobes EA (1963) Drugs for insomnia. Canad Med Ann J. 89:1331.
6
    Greenfield LJ (2013) Molecular mechanisms of antiseizure drug activity at GABAA receptors. Seizure 22:589-600;
     Olsen RW, Snowman AM (1982) Chloride-dependent enhancement by barbiturates of gamma-aminobutyric acid
     receptor binding. J Neurosci. 2:1812-1823.
7
    Jackson MB et al. (1982) Single channel currents activated by gamma-aminobutyric acid, muscimol, and (-)-
     pentobarbital in cultured mouse spinal neurons. J Neurosci. 2:889-894; Mathers DA, Barker JL (1980)
     Pentobarbital opens ion channels of long duration in cultured mouse spinal neurons. Science 209:507-509.
                                                      Page 5 of 23
        Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 6 of 39
                                                                   Supplemental: AR lethal injection pharmacology

Thirdly, pentobarbital, secobarbital, and other barbiturates act as a blocker at excitatory
receptors on neurons.8 This third mechanism of action further inhibits neurons as, in addition
to increasing the depression of neurons by enhancing their inhibition, barbiturates also depress
neuronal activity by blocking excitatory inputs to neurons. This additional mechanism of
barbiturates in blocking neuronal excitation is not shared by midazolam. The sum total of
these three mechanisms of action for barbiturates leads to a powerful depression of the
brain, which can be fatal.

Because pentobarbital, secobarbital, and other barbiturates can easily produce death in cases
of drug overdoses, it is logical and pharmacologically sound that pentobarbital, secobarbital,
and other barbiturates could be used as lethal execution drugs in a single drug protocol.

Some states have chosen the benzodiazepine midazolam to replace pentobarbital in lethal
injection protocols. Midazolam is not pharmacologically equivalent to pentobarbital.

For a successful lethal execution using a barbiturate, pentobarbital or secobarbital should and
can produce a state of General Anesthesia (unaware and insensate to pain). Barbiturates also
depress breathing and cardiac activity to kill the condemned inmate. Like pentobarbital,
secobarbital is a barbiturate and due to its nature as a barbiturate will produce a successful
execution if properly administered.

The onset of secobarbital effects on the brain were found to be similar to pentobarbital, with
both orally-administered barbiturates having a rapid onset and reaching peak effect within 30
mins.9 In preclinical studies using rat brains, secobarbital and pentobarbital were similarly
potent in activating the GABA receptor.10 Like pentobarbital, secobarbital potentiates the action
of GABA at the GABA receptor and additionally activates GABA receptors directly in the absence
of GABA.11

The major toxicity due to administration of pentobarbital or secobarbital is a dose-dependent
depression of the respiratory system.12 These barbiturate drugs were initially marketed in the
1920s and 1930s and used before the time of FDA regulation. Before the development of the
less toxic benzodiazepine drugs, which largely replaced the use of barbiturates,13 physicians
were alarmed with the increase in barbiturate use and reported on the rise in barbiturate

8
   Löscher W, Rogawski MA (2012) How theories evolved concerning the mechanism of action of barbiturates.
   Epilepsia 53 Suppl 8:12-25; Yamakura T (1995) The sensitivity of AMPA-selective glutamate receptor channels to
   pentobarbital is determined by a single amino acid residue of the alpha 2 subunit. FEBS Lett. 374:412-414;
   Charlesworth P et al. (1995) Pentobarbitone modulation of NMDA receptors in neurones isolated from the rat
   olfactory brain. British J Pharmacol. 116:3005-3013.
9
   Norris H (1968) The time course of barbiturate action in man investigated by measurement of smooth tracking
   eye movement. Br J Pharmac Chemother. 33:117-128.
10
   Schwartz RD et al. (1985) Characterization of barbiturate-stimulated chloride efflux from rat brain
   synaptoneurosomes. J Neurosci. 5:2963-2970.
11
   Peters JA et al. (1988) Modulation of the GABAA receptor by depressant barbiturates and pregnane steroids. Br J
   Pharmacol. 94:1257-1269.
12
   Rosenberg M, Weaver J (1991) General anesthesia. Anesth Prog. 38:172-186.
13
   López-Muñoz F, Ucha-Udabe R, Alamo C (2005) The history of barbiturates a century after their clinical
   introduction. Neuropsychiatr Dis Treat. 1:329-343.
                                                  Page 6 of 23
        Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 7 of 39
                                                                   Supplemental: AR lethal injection pharmacology

toxicity (poisonings) along with increased barbiturate use.14 Despite the lowered incidence of
barbiturate poisoning today, barbiturates are still ranked as the 15 th most common type of drug
to cause fatal drug toxicity due to poisoning.15

2b. Midazolam and Diazepam

Midazolam and diazepam (Valium®) are benzodiazepine drugs. Midazolam is listed as the first
drug to be used in statutory Protocol B, and Protocol B is the currently chosen protocol used in
the ADOC Lethal Execution Procedure. Other well-known benzodiazepines include alprazolam
(Xanax®). Benzodiazepine use by physicians largely replaced barbiturate use not because they
were pharmacologically equivalent but because they were safer. For example, benzodiazepines
have almost universally supplanted the older barbiturate drugs for the treatment of anxiety
disorders.16 Benzodiazepines are safer forms of drug treatment for these disorders because
they do not present the risk of fatal overdose that the more powerful barbiturates do.

Midazolam, diazepam, and other benzodiazepines act at the same GABA receptor on brain
neurons where GABA itself acts.17 Midazolam, diazepam, and all benzodiazepines do not
increase the synthesis of GABA, but rather, enhance the effect of the existing GABA at the
GABA receptor.18 For drugs like midazolam to enhance GABA inhibition, GABA must be released
naturally by the body’s inhibitory neurons and be acting on the GABA receptors at the same
time as the midazolam is present.19 Midazolam helps GABA have a greater inhibitory effect.
However without GABA present, midazolam does nothing to the GABA receptor and does not
produce inhibition of the brain neurons.

Importantly, GABA is a neurotransmitter produced in the brain in a limited amount. For that
reason, midazolam is limited by the amount of GABA present in the brain and to the amount
of GABA bound to GABA receptors. Midazolam therefore exhibits a ceiling effect and a limited
ability to decrease brain activity (see below).

Because of this single mechanism of action, enhancing GABA inhibition only when GABA is
present, midazolam is an extremely safe drug. It does not produce the potent CNS depressant
activity of pentobarbital, thiopental and other barbiturates. Although there are no intentional

14
   Hargrove EA et al. (1952) Acute and chronic barbiturate intoxication recent advances in therapeutic
   management. Calif Med. 77:383-386; Miller RR, DeYoung DV, Paxinos J (1970) Hypnotic drugs. Postgrad Med J.
   46:314-317; Wells F (1976) The moral choice in prescribing barbiturates. J Med Ethics 2:68-70.
15
   Roberts DM, Buckley NA (2011) Enhanced elimination in acute barbiturate poisoning - a systematic review. Clin
   Toxicol. 49:2-12.
16
   Howie JG (1975) Psychological medicine. Psychotropic drugs in general practice. Br Med J. 2:177-179; Pieters T,
   Snelders S (2007) From King Kong pills to mother's little helpers--career cycles of two families of psychotropic
   drugs: the barbiturates and benzodiazepines. Can Bull Med Hist. 24:93-112.
17
   Chang L-R et al. (1981) Molecular sizes of benzodiazepine receptors and the interacting GABA receptors in the
   membrane are identical. FEBS Lett. 126:309-312; Sigel E, Barnard EA (1984) A gamma-aminobutyric
   acid/benzodiazepine receptor complex from bovine cerebral cortex. J. Biol. Chem. 259:7219-7223.
18
   Greenblatt DJ et al. (1983) Current status of benzodiazepines. N Engl J Med. 309:354-358.
19
   D’Hulst C et al. (2009) The complexity of the GABAA receptor shapes unique pharmacological profiles. Drug Disc.
   Today 14:866-875; Sieghart W et al. (2012) A novel GABAA receptor pharmacology: drugs interacting with the
   α+β- interface. Brit. J. Pharmacol. 166:476-485. (D’Hulst et al. 2009, Sieghart et al. 2012).
                                                   Page 7 of 23
        Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 8 of 39
                                                                  Supplemental: AR lethal injection pharmacology

studies of large doses of benzodiazepines in the range of 500 mg IV like the midazolam dose,
there are studies of benzodiazepine overdose from unintentional or intentional suicide
attempts that are within the same relatively large dosage range. For example, clinical studies
show that overdoses of benzodiazepines that lead to blood levels that are 10-20 times the
therapeutic dose range produce no ill effect in benzodiazepine overdose patients. 20 In these
studies, patients recover normally within a day, had no significant respiratory depression, and
needed no assisted ventilation. Particularly important to the present case, patients overdosing
on extremely high doses of benzodiazepine still responded to noxious stimuli.

For the triple-drug protocol in ADOC’s Execution Procedures, midazolam is intended to
produce a state of General Anesthesia (unaware and insensate to pain) but cannot do so.
Unlike pentobarbital or another barbiturate in the single-drug protocol, midazolam is not
intended to kill the condemned inmate, and as studies above show, is unable to kill an inmate
even at a 500 mg dose. The second drug, vecuronium, a neuromuscular blocker, paralyzes the
muscles throughout the body and therefore is lethal by respiratory depression. The third drug,
potassium chloride, certainly is lethal by producing electrolyte disturbances that prevent the
beating of the heart.

2c. Vecuronium bromide

Vecuronium, like pancuronium, is a drug classified as a neuromuscular blocker or simply
called a muscle paralytic drug. Vecuronium is listed as the second drug to be used in Protocol B.
Neuromuscular blockers work by blocking the action of acetylcholine, which is the
neurotransmitter released from a nerve ending onto the muscle that causes the muscle to
contract.21 Clinical uses of neuromuscular blockers are to provide muscle relaxation for
endotracheal intubation, and to ensure patient immobility during surgery or mechanical
ventilation.22 Vecuronium is a chemical analog to pancuronium and is about 1.5 to 1.75 times
more potent than pancuronium.23

The clinical effects of vecuronium are shared by other neuromuscular blockers and include
progressive loss of skeletal muscle contraction, first noted by drooping eyelids and muscle
weakness.24 Motor weakness progresses eventually to a total flaccid paralysis. The small,
quick muscles of the eyes, jaw, and larynx relax before those of the arms, legs, and trunk of the
body. Finally, the intercostal muscles that expand the ribs and the diaphragm are paralyzed,
20
   Greenblatt DJ et al. (1977) Acute overdosage with benzodiazepine derivatives. Clin Pharmacol Ther. 21:497-514;
   Greenblatt DJ et al. (1978) Rapid recovery from massive diazepam overdose. JAMA 240:1872-1874; Allen MD et
   al. (1980) Pharmacokinetic study of lorazepam overdosage. Am J Psychiatry 137:1414-1415; Divoll M et al. (1981)
   Benzodiazepine overdosage: plasma concentrations and clinical outcome. Psychopharm. (Berl). 73:381-383.
21
   Naguib M et al. (2015) Chapter 34: Pharmacology of Neuromuscular Blocking Drugs in Miller's Anesthesia, 5e. Ed.
   Murphy GS et al. Saunders, Elsevier, Philadelphia PA, USA.
22
   Kovac AL (2009) Sugammadex: the first selective binding reversal agent for neuromuscular block. J Clin Anesth.
   21:444-453; Vecuronium Bromide for Injection, Full Prescribing Information.
23
   Fahey MR et al. (1981) Clinical pharmacology of ORG NC45 (NorcuronTM): a new nondepolarizing muscle
   relaxant. Anesthesiol. 55:6-11. NOTE: drug referred to as ORG NC45 in earlier papers is the same thing as
   vecuronium.
24
   Brenner GM, Stevens CW (2018) Chapter 7: Acetylcholine Receptor Antagonists, in Brenner and Stevens’
   Pharmacology, 5e. Elsevier, Philadelphia PA, USA.
                                                  Page 8 of 23
        Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 9 of 39
                                                                  Supplemental: AR lethal injection pharmacology

and breathing ceases. Without intubation and mechanical ventilation, death ensues from a
lack of oxygen (hypoxia).

There are a few studies of the effect of neuromuscular blockers given in human volunteers
without an anesthetic agent. In a classic 1947 paper, a complete description of the effects of
tubocurarine, an early neuromuscular blocker, on the central nervous system was examined.25
These researchers found that neuromuscular blockers had no effect on altering consciousness,
or memory and had no analgesic effect. They concluded that these paralytic drugs should not
be used alone as they may cause “serious psychic trauma.” A later study, using trained
anesthesiologists and the researchers themselves, found that in these awake subjects
vecuronium had no effect on consciousness and, like the earlier study by Smith and colleagues,
that the most distress came from a feeling of shortness of breath and ‘air hunger,’ even as
they were artificially ventilated with supplemental oxygen at sufficient levels.26 As early as
1950, clinicians realized that the use of paralytic drugs like vecuronium and pancuronium
without adequate anesthesia leads to the possibility that a patient is awake but incapable of
indicating distress or pain because of muscle paralysis.27

While these above studies were done on the researchers themselves, who were trained in the
procedures and knew what to expect, most research on the adverse effects of vecuronium and
other neuromuscular blockers comes from cases where conscious patients were completely
paralyzed but unable to communicate with health care workers. In emergency care, patients
who experienced paralysis without sedation or anesthesia reported dysphoria and severe
pain.28

Patients in intensive care units who were paralyzed with pancuronium because they were
intubated and on mechanical ventilators, but were not sedated and were conscious, reported
that they felt “buried alive”; some thought they were already dead. 29 Most of these patients
said they would rather die than go through 4 days of being paralyzed while conscious again. A
study of patients who emerged from anesthesia but were still paralyzed from neuromuscular
blockers gave reports of panic, suffocation, and a feeling of already being dead.30 These
experiences were horrific enough to trigger post-traumatic stress disorder (PTSD) in some
unfortunate patients.

Vecuronium bromide must not be given to an inmate unless the inmate is already in a state of
General Anesthesia, otherwise there would be severe pain and suffering experienced by the
inmate due to muscle paralysis while awake.


25
   Smith SM et al. (1947) The lack of cerebral effects of d-tubocurarine. Anesthesiol. 8:1-14.
26
   Topulos GP et al. (1993) The experience of complete neuromuscular blockade in awake humans. J Clin Anesth.
   5:369-374.
27
   Brice DD et al. (1970) A simple study of awareness and dreaming during anaesthesia. Br J Anaesth. 42:535-542.
28
   Chong ID et al. (2014) Long-acting neuromuscular paralysis without concurrent sedation in emergency care. Am J
   Emerg Med. 32:452-456.
29
   Perry SW (1985) Psychological reactions to pancuronium bromide. Am J Psychiatry 142:1390-1391.
30
   Thomsen JL et al. (2015) Awareness during emergence from anaesthesia: significance of neuromuscular
   monitoring in patients with butyrylcholinesterase deficiency. Br J Anaesth. 115 Suppl 1:i78-i88.
                                                  Page 9 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 10 of 39
                                                                    Supplemental: AR lethal injection pharmacology

2d. Potassium chloride

Potassium chloride is a cardiac arrest drug. Potassium chloride is listed as the third drug to be
used in Protocol B. Electrolytes can be thought of as the watery substance in blood and found in
between the tissues and cells throughout the body. They are called electrolytes because they
are fluids that contain ions (positively and negatively charged atoms) that the body uses for
nerve activity and muscle contraction. Potassium chloride (KCl) contains positively charged
potassium ions (K+) and negatively charged chloride ions (Cl-). IV injection of a high dose of
potassium chloride changes the electrolytes bathing the heart and blocks heart muscle
contraction. Stoppage of the heart, if not jump-started again very soon, leads to certain death.

Potassium chloride for injection is an electrolyte solution used for the treatment of
hypokalemia, which means low blood-potassium levels.31 Hypokalemia can be life-threatening
and can lead to dysfunction of excitable tissues such as cardiac, skeletal, and smooth muscle.32
The low potassium in hypokalemia may result in muscular paralysis, respiratory failure, and
cardiac abnormalities, which can be fatal.

Hyperkalemia, or above normal potassium in the blood, has been used for over 60 years as a
way for cardiac surgeons to cause cardiac arrest so they can operate on a still heart.33
Hyperkalemia solutions, also called cardioplegic solutions, contain high levels of potassium
chloride and intentionally administered in heart bypass surgeries to cause cardiac arrest
(heart stoppage). There is one clinical study that examined 30 heart surgery patients and found
that cardiac arrest after high concentrations of potassium chloride occurred after an average
of 44 seconds after administration.34

Potassium chloride for injection is also used in late-term abortions of a fetus with genetic or
severe, non-viable abnormalities.35 In these cases, potassium chloride is delivered directly into
the fetal heart chamber or into the umbilical vein.

The earliest report of an accidental high dose of IV potassium chloride due to improper mixing
was in a male patient who immediately complained of a severe pain moving up his arm (above
the site of the IV) and a ringing in his ears.36 The patient then lost consciousness, stopped
breathing, and his heart stopped beating. Another case study in that same year reported that

31
   Potassium Chloride for Injection, Full Prescribing Information.
32
   Kruse JA, Carlson RW (1990) Rapid correction of hypokalemia using concentrated intravenous potassium chloride
   infusions. Arch Intern Med. 150:613-617.
33
   Oliveira MA et al. (2014) Modes of induced cardiac arrest: hyperkalemia and hypocalcemia--literature review.
   Rev Bras Cir Cardiovasc. 29:432-436.
34
   Jakobsen Ø et al. (2013) Adenosine instead of supranormal potassium in cardioplegia: it is safe, efficient, and
   reduces the incidence of postoperative atrial fibrillation. A randomized clinical trial. J Thorac Cardiovasc Surg.
   145:812-818.
35
   Isada NB et al. (1992) Fetal intracardiac potassium chloride injection to avoid the hopeless resuscitation of an
   abnormal abortus: I. Clinical issues. Obstet Gynecol. 80:296-299; Senat MV et al. (2002) Funipuncture for
   fetocide in late termination of pregnancy. Prenat Diagn. 22:354-356; Sfakianaki AK et al. (2014) Potassium
   chloride-induced fetal demise: a retrospective cohort study of efficacy and safety. J Ultrasound Med. 33:337-341.
36
   Lankton JW et al. (1973) Letter: Hyperkalemia after administration of potassium from nonrigid parenteral-fluid
   containers. Anesthesiology 39:660-661.
                                                  Page 10 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 11 of 39
                                                                     Supplemental: AR lethal injection pharmacology

an IV infusion of potassium chloride produced severe pain at the site of the IV infusion.37 In a
forensic report of four IV potassium-chloride-induced deaths at hospital, one man who
accidentally received a high-dose IV infusion of potassium chloride screamed out in pain.38

Potassium chloride at high IV concentrations injections are extremely painful because high
concentrations of potassium ions depolarize (activate) all sensory nerves, and pain nerves
are present in the veins.39 Potassium chloride at clinically-used (20 mEq) concentrations also
causes phlebitis and pain.40

Due to the severe pain noted in individuals injected with potassium chloride while awake, it is
clear that the first drug in a three-drug protocol must assuredly produce a state of General
Anesthesia in the condemned. The first drug in the triple-drug protocol, midazolam, cannot
produce a state of General Anesthesia and its use will surely or very likely cause severe pain
and suffering from the injection of potassium chloride in the inmate.

3. Barbiturates Produce General Anesthesia, Benzodiazepines Can Only Produce Sedation

One of the most powerful effects of the barbiturate drugs including pentobarbital and
thiopental is their ability to shut down the neuronal activity of the brain. Pentobarbital inhibits
brain neurons in three ways: enhances natural GABA inhibition, inhibits neurons without GABA
present, and blocks excitation of neurons. By three mechanisms of action, pentobarbital is a
powerful CNS depressant, which can depress the brain to the state of General Anesthesia.
Pentobarbital can easily lead to death due to respiratory and cardiac depression.

In contrast, midazolam, diazepam and other benzodiazepines inhibit the activity of the brain
in only one way: enhancing natural GABA inhibition of neurons. With only one mechanisms of
action that is dependent on the presence of natural GABA to work, midazolam is a mild CNS
depressant, which cannot depress the activity of the brain down to a state of General
Anesthesia. Midazolam does not lead to death due to respiratory and cardiac depression.

The State uses the ill-defined and amorphous term ‘unconsciousness’41 in its procedural
language, for which there is no clear definition, nor criteria for assessment after drug
administration. The terms Sedation and General Anesthesia, and the characteristics of each of



37
   Williams RH (1973) Potassium overdosage: a potential hazard of non-rigid parenteral fluid containers. Br Med J.
   1:714-715.
38
   Wetherton AR et al. (2003) Fatal intravenous injection of potassium in hospitalized patients. Am J Forensic Med
   Pathol. 24:128-131.
39
   Parsons CL (2011) The role of a leaky epithelium and potassium in the generation of bladder symptoms in
   interstitial cystitis/overactive bladder, urethral syndrome, prostatitis and gynaecological chronic pelvic pain. BJU
   Int. 107:370-375; Ahluwalia A, Vallance P (1997) Evidence for functional responses to sensory nerve stimulation
   of rat small mesenteric veins. J Pharmacol Exp Ther. 281:9-14.
40
   Ervin SM (1987) The association of potassium chloride and particulate matter with the development of phlebitis.
   NITA 10:145-149.
41
   ADOC Lethal Injection Procedure, page 5: “Deputy Director, or designee, will confirm the condemned inmate is
   unconscious by using all necessary and medically-appropriate methods.”
                                                    Page 11 of 23
      Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 12 of 39
                                                            Supplemental: AR lethal injection pharmacology

them, are well-defined by the American Society of Anesthesiologists (ASA), with well-defined
criteria for a person’s response under Sedation or in the state of General Anesthesia.

The ASA chart entitled “Continuum of the Depth of Sedation” is given on the next page and
provides a scientific definition and specific criteria for the pharmacological effects of sedative
and general anesthetic drugs.




As shown by the ASA chart and notes, Deep Sedation is a drug-induced depression of
consciousness. General Anesthesia is a drug-induced loss of consciousness. In a state of Deep
Sedation, persons cannot be easily aroused but responds to painful stimulation. In a state of
General Anesthesia, persons are not arousable, even with painful stimulation. Persons in a state
of General Anesthesia do not respond to painful stimulation.

3a. Clinical Studies Show a Ceiling Effect of Benzodiazepines on the EEG

Benzodiazepines like midazolam and diazepam do not show increasing effects on the brain’s
activity (measured by the EEG) with increasing doses because of the limited ability of
                                            Page 12 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 13 of 39
                                                                   Supplemental: AR lethal injection pharmacology

benzodiazepines to inhibit neurons. For example, clinical studies noted that increasing doses of
IV midazolam do not produce greater pharmacological effects in lowering the activity of the
brain by use of EEG signals. One study noted that an IV midazolam dose of 0.3 mg/kg (30 mg for
a typical 220 lb. adult; 100 kg = 220 lbs.) did not produce greater EEG depression than a dose of
0.2 mg/kg, or about 20 mg.42 The authors also noted that a greater maximal effect on the EEG
was not seen in previous studies where IV midazolam was used.43 These data suggested that a
ceiling effect in humans occurs after an IV infusion dose of 20-25 mg.

The sedation that can be produced by midazolam, and the lack of General Anesthesia at any
dose, is insufficient to render the prisoner insensate to the painful stimuli associated with the 2nd
and 3rd drugs used in ADOC protocol. Importantly, midazolam is unable to render a person
insensate to pain no matter how much of the drug is injected into a person and no matter how
quickly or slowly after the midazolam injection the painful second and third drugs are
introduced. Therefore, the provisions in ADOC protocol contingency plans regarding a second
set of midazolam injections cannot prevent the inmate from feeling and experiencing the painful
stimuli associated with the 2nd and 3rd drugs in ADOC protocol lethal injection procedure. No
amount of midazolam can render someone insensate to the painful stimuli of the second or
third drugs. It is not in the nature of midazolam to produce General Anesthesia and midazolam
does not have analgesic properties.

4. Pharmacological Examination of Protocol A and Protocol B

4a. Choice of Lethal Drugs for each Protocol

The choice of pentobarbital as the sole lethal execution drug used in Protocol A of the
Arkansas statute is logical and well-founded on pharmacological and medical studies of
pentobarbital drug overdose. Pentobarbital (5 grams in 100 mL of a 50 mg/mL solution) is
administered by the intravenous (IV) route. There is a long history of barbiturate overdose
death and public awareness in our society since the barbiturate overdose death of Marilyn
Monroe in 1962.44

The choice of midazolam as the first drug in Protocol B is illogical and unsupported by
pharmacological and medical studies of midazolam. The ADOC’s protocol calls for IV
administration of 500 mg of midazolam in two syringes (1A and 1B), each containing 250 mg of
midazolam. Because midazolam is available in vials from manufacturers at the highest




42
   Miyake W et al. (2010) Electroencephalographic response following midazolam-induced general anesthesia:
   relationship to plasma and effect-site midazolam concentrations. J. Anesthesia 24:386-393.
43
   Ibrahim AE et al. (2002) The influence of parecoxib, a parenteral cyclooxygenase-2 specific inhibitor, on the
   pharmacokinetics and clinical effects of midazolam. Anesth Analg. 95:667-673; Kuizenga K et al. (2001) EEG
   changes in relation to loss of consciousness during induction with thiopental, propofol, etomidate, midazolam or
   sevoflurane. Br J Anaesth. 86:354-360.
44
   López-Muñoz F (2005) The history of barbiturates a century after their clinical introduction. Neuropsychiatr Dis
   Treat. 1:329–343; Pieters T, Snelders S (2007) Op. cit.
                                                  Page 13 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 14 of 39
                                                                    Supplemental: AR lethal injection pharmacology

concentration of 5 mg/mL (= 5 mg/cc) solution,45 each syringe will contain 50 mL (= 50 cc). This
is calculated by 250 mg divided by 5 mg/mL = 50 mL.

There is no scientific support for the use of midazolam as a General Anesthetic agent.
Midazolam does not produce a state of General Anesthesia in the inmate. Due to the misuse
of midazolam, the inmate remains sedated but aware during the administration of the muscle
paralytic (vecuronium) and during the extremely painful administration of the third drug,
potassium chloride.

The choice of vecuronium as the second drug in Protocol B is ill-advised following midazolam
as the inmate is paralyzed by the vecuronium and unable to express that he is aware as the
effects of vecuronium are manifest. Vecuronium is administered IV at a total dose of 100 mg in
two syringes labeled 4A and 5A. Each syringe contains 50 mg of vecuronium. Because
vecuronium bromide is available in 10 mg/10 mL vials,46 which is a concentration of 1 mg/mL,
each syringe would contain 50 mL (50 cc) of a 1 mg/mL solution. The inmate is sedated but
aware of the extremely painful stimulation of potassium chloride and unable to respond.

The choice of potassium chloride as the third drug in Protocol is ill-advised following
midazolam and vecuronium. Potassium chloride is administered IV at a dose of 240 mEq in two
syringes labeled 7A and 8A, each containing 120 mEq. Because all of the available vial sizes of
potassium chloride are formulated in a concentration of 2 mEq/mL, each syringe will contain 60
mL of the potassium chloride solution. The first drug midazolam cannot produce General
Anesthesia, therefore the condemned inmate is sedated but aware of the extreme pain of the
potassium chloride injection.

The above procedures also states that the “Deputy Director, or designee, will confirm the
condemned inmate is unconscious by using all necessary and medically-appropriate methods.”
These methods of ‘assessing consciousness’ as a drug effect of midazolam will be considered in
the next full section below.

5. The ‘Consciousness Check’ by the Deputy-Director after Midazolam Administration

As mentioned above, the first drug in a three-drug lethal injection protocol (Protocol B) must
guarantee that the inmate is unaware and insensate to pain, i.e. in a state of General
Anesthesia, before the injection of the painful second and third drugs.

The clause in the Procedure for the ADOC Lethal Injection Protocol, Section IV, 2-f states:
“Following the administration of syringe numbers 1A, 2A, and 3A, and after at least five (5)
minutes have elapsed since commencing the administration of syringe 1A, the Deputy Director,
or designee, will confirm the condemned inmate is unconscious by using all necessary and
medically-appropriate methods.” The Deputy Director is not specifically trained for assessment
of ‘consciousness’ and there is no ‘medically-appropriate method’ for assessment of

45
   Midazolam for Injection USP, Full Prescribing Information, Hospira, 2009; Midazolam for Injection USP, Full
   Prescribing Information, Sagent, 2012.
46
   Vecuronium for Injection USP, Full Prescribing Information, Hospira, 2013.
                                                  Page 14 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 15 of 39
                                                                  Supplemental: AR lethal injection pharmacology

consciousness. Rather, typical tests used and described for so-called ‘consciousness checks ‘ in
other States’ protocols are along the lines of brushing a hand over the condemned inmate’s
eyelashes, calling the condemned inmate’s name, and gently shaking the condemned inmate.
These methods are known to be inadequate to verify unconsciousness from a common sense
and life experience basis. It is not uncommon for someone in deep sleep to also be
unresponsive to these type of ‘consciousness checks’.47 For example, someone asleep may not
respond to a light brush of the eyelash, or his name called out, or a gentle shaking. These
methods cannot distinguish a sedated offender from an offender who is in a state of General
Anesthesia. Clinical research also shows that patients sedated by midazolam may not respond
to their name being spoken but do respond to other physical stimuli. For example, midazolam
administration suppressed the responses to verbal cues and eyelid reflexes, but did not
suppress the response to a trapezius squeeze.48

The procedures also do not state if one or more methods of consciousness check need to show
responsiveness in order for the Deputy Director to conclude that the offender is not in a state
of General Anesthesia. It is not clear what happens if the inmate shows responsiveness to only
one of the proposed but undisclosed tests of consciousness.

Most importantly, it is likely that none of the undisclosed methods to be performed by the
Deputy Director include a noxious or painful stimulus. A painful stimulus is recognized by
anesthesiologists to be the threshold defining Deep Sedation (painful stimulus provokes a
response) and General Anesthesia (no response to painful stimulus). Without providing a truly
painful stimulus as part of the ‘consciousness checks’ by the Deputy Director, there is no way to
assess if the inmate is ‘unconsciousness’ or in a state of General Anesthesia.

6. Alternative Lethal Injection Protocols

6a. Use of Etomidate instead of Midazolam in Triple-Drug Lethal Injection Protocol (Florida)

The Florida Execution by Lethal Injection Procedures (revised 1/4/2017), specifies that a triple-
drug lethal injection protocol shall be used. The Florida protocol calls for the first drug,
etomidate, to be given in in two 100 mg doses (in two 60 cc syringes) for a total dose of 200
mg. This is followed by two 500 mg doses of the neuromuscular blocker, rocuronium (in two 60
ml syringes) for a total dose of 1,000 mg (= 1 g). Finally, the third drug which produces cardiac
arrest, potassium acetate, is given in two syringes for a total dose of 240 mEq.

6a1. The general anesthetic etomidate

In Florida’s triple-drug protocol, the first drug, etomidate, is intended as a general anesthetic
drug. Etomidate has a unique chemical structure, unlike barbiturates (pentobarbital) or


47
   For example, most parents will have experienced this type of unresponsiveness from their sleeping teenagers on
   one or more occasions.
48
   Gross JB (1985) Induction dose-response curves for midazolam and ketamine in premedicated ASA Class III and
   IV patients. Anesth Analg. 64:795-800.
                                                 Page 15 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 16 of 39
                                                                   Supplemental: AR lethal injection pharmacology

benzodiazepines (midazolam).49 Like pentobarbital (see above), etomidate has multiple
mechanisms of action.

Firstly, etomidate enhances the ability of the natural inhibitory neurotransmitter, GABA, at
the GABA receptor.50 When GABA is present at its GABA receptor on a neuron, it changes the
ion flow into the cell to make the neuron less active. Etomidate makes GABA work better when
they are both at the GABA receptor and further decreases the activity of the neuron.
Midazolam shares this GABA-enhancing action with etomidate.

Secondly, etomidate, like barbiturates, acts on the GABA receptor by itself when GABA is not
present.51 By not relying on GABA being present to inhibit the brain neurons, etomidate can
produce a greater inhibition and more widespread depression of the CNS. This GABA-
independent action of etomidate is not shared by midazolam.

Like pentobarbital, but unlike midazolam, etomidate is classified as a general anesthetic agent.
Studies of brain activity show that etomidate can produce a depression of brain activity like
that produced by pentobarbital and other barbiturates.52

While etomidate may be especially useful in patients with compromised cardiac function,53
etomidate also has two adverse effects that are noted in clinical studies. Firstly etomidate
produces pain upon injection in about 20% of patients with IV administration.54 Secondly,
etomidate IV administration produces involuntary muscle movements or myoclonus in up to
about 30% of patients.55

With proper administration and adaptation of the protocol to minimize side effects, etomidate,
an FDA-approved general anesthetic agent, will produce a state of General Anesthesia in the
condemned inmate. The proper use of etomidate as the first drug would block the sure or
very likely painful effects of the second and third drugs. The proper use of etomidate includes
the professional assessment of etomidate’s pharmacological effects by responses to a painful
stimulus and/or measurement of brain activity using EEG monitors.

Because general anesthetics like etomidate do not exhibit a ceiling effect in their ability to
inhibit neurons, large doses can cause overdose. The typical clinical dose is 0.3 mg/kg, or a
dose of 30 mg etomidate in a 100 kg (220 lb.) inmate.56 Reports of the lethal and toxic doses of
49
   Forman SA (2011) Clinical and molecular pharmacology of etomidate. Anesthesiol. 114:695-707.
50
   Herd MB et al. (2014) The general anaesthetic etomidate inhibits the excitability of mouse thalamocortical relay
   neurons by modulating multiple modes of GABAA receptor-mediated inhibition. Eur J Neurosci. 40:2487-2501.
51
   Forman SA (2011) Op. cit.
52
   Kim HM et al. (2012) Effects of etomidate on bispectral index scale and spectral entropy during induction of
   anesthesia by means of the raw electroencephalographic and electromyographic characteristics. Korean J
   Anesthesiol. 62:230-233; Lim TA, Lim KY (2006) BIS during etomidate-induced myoclonus. Anaesthesia 61:410-
   411.
53
   Brenner GM, Stevens CW (2018) Brenner and Stevens’ Pharmacology, 5e. Elsevier, Philadelphia PA, USA.
54
   Etomidate (Amidate®) Full Prescribing Information, Hospira, revised 2017.
55
   Aggarwal S et al. (2016) A comparative study between propofol and etomidate in patients under general
   anesthesia. Braz J Anesthesiol. 66:237-241.
56
   Etomidate (Amidate®) Full Prescribing Information, Hospira, revised 2017.
                                                  Page 16 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 17 of 39
                                                                  Supplemental: AR lethal injection pharmacology

etomidate are rare but a case of death following 80 mg of IV etomidate was reported as well as
toxic effects after 250 mg of IV etomidate continuous infusion.57

6a2. The muscle paralytic rocuronium

Rocuronium is a muscle paralytic drug, in the same class as pancuronium, vecuronium, and
cisatracurium.58 Like vecuronium discussed above, rocuronium works by blocking the action of
acetylcholine which is the neurotransmitter released from a nerve ending onto the muscle that
causes the muscle to contract.59 Clinical uses of neuromuscular blockers are to provide muscle
relaxation for endotracheal intubation, and to ensure patient immobility during surgery or
mechanical ventilation.60

The clinical effects of rocuronium are shared by other neuromuscular blockers and include
progressive loss of skeletal muscle contraction, first noted by drooping eyelids and muscle
weakness.61 Motor weakness progresses eventually to a total flaccid paralysis. The small,
quick muscles of the eyes, jaw, and larynx relax before those of the arms, legs, and trunk of the
body. Finally, the intercostal muscles that expand the ribs and the diaphragm are paralyzed,
and breathing ceases. Without intubation and mechanical ventilation, death ensues from a
lack of oxygen (hypoxia).

6a3. The cardiac arrest drug potassium acetate

Potassium Acetate Injection, USP (2 mEq/mL) is a sterile solution of potassium acetate in water
for IV injection.62 The solution is administered after dilution by the intravenous route as an
electrolyte replenisher in patients with hypokalemia (low blood potassium levels). It must not
be administered undiluted otherwise intense burning pain is experienced by the patient (see
potassium chloride section above). Potassium acetate is used as an alternative to the more
common potassium chloride solutions to provide potassium ions when needed clinically. Like
potassium chloride, the IV injection of 240 mEq potassium acetate will quickly cause cardiac
arrest.

6b. Use of Fentanyl as the Second Drug in a Triple-Drug Lethal Injection Protocol (Nevada)

The Nevada Execution Protocol (revised 6/11/2018) uses a triple-drug lethal injection procedure
including a benzodiazepine sedative (midazolam), a potent opioid analgesic (fentanyl), and
the muscle paralytic, cisatracurium. Nevada protocol states that the first drug, midazolam, will

57
   Chalmers P (1983) Etomidate-overdose by continuous infusion. Anaesthesia 38:506; Molina DK et al. (2008)
   Distribution of etomidate in a fatal intoxication. J Anal Toxicol. 32:715-718.
58
   Rocuronium Bromide Solution for IV Use, Full Prescribing Information, Hospira, 2015.
59
   Naguib M et al. (2015) Chapter 34: Pharmacology of Neuromuscular Blocking Drugs in Miller's Anesthesia, 5e. Ed.
   Murphy GS et al. Saunders, Elsevier, Philadelphia PA, USA.
60
   Kovac AL (2009) Sugammadex: the first selective binding reversal agent for neuromuscular block. J Clin Anesth.
   21:444-453.
61
   Brenner GM, Stevens CW (2018) Chapter 7: Acetylcholine Receptor Antagonists, in Brenner and Stevens’
   Pharmacology, 5e. Elsevier, Philadelphia PA, USA.
62
   Potassium Acetate Injection, USP, Full Prescribing Information, Hospira.
                                                 Page 17 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 18 of 39
                                                                 Supplemental: AR lethal injection pharmacology

be given IV in a total dose of 500 mg, using a concentration of 5 mg/mL (= 5 mg/cc) delivered
by using 10 syringes each containing 50 mg of midazolam. The second drug, fentanyl, will be
given in a total dose of 7,500 mcg (= 7.5 mg) in 15 syringes of 10 mL with each syringe
containing a dose of 500 mcg fentanyl. Thirdly, cisatracurium will be given in an initial total
dose of 200 mg by using 10 syringes each containing 10 mL of a total 20 mg dose of
cisatracurium.

6b1. The benzodiazepine sedative-hypnotic midazolam.

As in Arkansas, the benzodiazepine midazolam is the first drug in Nevada’s lethal injection
protocol. While midazolam cannot produce general anesthesia, but only deep sedation by
itself, the use of midazolam with the second opioid drug, fentanyl, produces severe
respiratory depression (see below).

6b2. The opioid analgesic fentanyl.

The 2nd drug in Nevada’s protocol is fentanyl, a potent opioid analgesic (‘painkiller’) for the
treatment of moderate to severe pain. Opioid pain medications, called opioid analgesics, are
among the most powerful and dangerous drugs used in the clinic and prescribed to patients.
Morphine is the gold standard of opioid analgesics, given for the treatment of moderate to
severe pain.63. Fentanyl is a synthetic opioid analgesic that is 100 times more potent than
morphine.64 Fentanyl is marketed by the brand name of Sublimaze® although many generic
versions also exist. Fentanyl for Injection is available in vials containing fentanyl citrate at a
concentration of 50 mcg/mL (micrograms per milliliter) for intravenous (IV) or intramuscular
(IM) injection.65 A high clinical dose range used in a long surgical operation is 20-50 mcg/kg or
about a 2,000 to 5,000 mcg total dose of IV fentanyl in a 100 kg patient. This would be done in
the OR with complete ventilator assistance and intubation. The 5,000 mcg dose of IV fentanyl
in the Nevada protocol would occur without respiratory support.

Morphine, fentanyl, and all opioid analgesics, work to produce analgesia by binding to opioid
receptors on pain neurons (brain cells) and in this way inhibit the activity of the pain neurons.
The inhibition of pain neurons produces the analgesia, or relief of pain, that characterizes the
therapeutic action of morphine, fentanyl, and other opioid analgesics.

While opioid analgesics are presently the best agents to treat pain and do so quite effectively,
they are also a dangerous group of medicines that are responsible for many intentional and
unintentional fatalities. Opioid analgesics work by inhibiting pain transmission in the CNS and
do so by binding to opioid receptors on pain neurons. A more deadly problem is that
morphine, fentanyl and other opioids also bind to opioid receptors on brain neurons that



63
   Brenner GM, Stevens CW (2018) Brenner and Stevens’ Pharmacology, 5th Ed. Elsevier, Philadelphia PA.
64
   Grond S, Radbruch L, Lehmann KA (2000) Clinical pharmacokinetics of transdermal opioids: focus on transdermal
   fentanyl. Clin Pharmacokinet. 38:59-89.
65
   Fentanyl (Sublimaze®) Full Prescribing Information from Jannsen Pharmaceuticals.
                                                 Page 18 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 19 of 39
                                                                  Supplemental: AR lethal injection pharmacology

control breathing and high doses of opioids produce respiratory depression.66 Breathing
ceases, and without oxygen in the blood, cardiac arrest and brain death from hypoxia ensues.

The use of fentanyl or other potent opioids also have the advantage of reversibility with the
commonly available opioid antidote, naloxone (Narcan®), should the lethal execution
procedure need to be stopped.

6b3. The muscle paralytic cisatracurium.

Cisatracurium is a neuromuscular blocker or muscle paralytic drug in the same class as
pancuronium, vecuronium, and cisatracurium.67 Like vecuronium and rocuronium discussed
above, cisatracurium works by blocking the action of acetylcholine which is the
neurotransmitter released from a nerve ending onto the muscle that causes the muscle to
contract.68 Clinical uses of neuromuscular blockers are to provide muscle relaxation for
endotracheal intubation, and to ensure patient immobility during surgery or mechanical
ventilation.69

The use of a muscle paralytic after midazolam and fentanyl is unneeded and may mask any
problems in the administration of the first two drugs.

6c. Use of Diazepam and Fentanyl in a Four-Drug Lethal Injection Protocol (Nebraska)

There are four lethal injection drugs in the Nebraska protocol (11/9/2017); a benzodiazepine
(diazepam), the potent opioid analgesic (fentanyl), a muscle paralytic (cisatracurium), and
potassium chloride, an agent that stops the heart. The first drug diazepam is to be given at a
dose of 2 mg/kg body weight. For purposes of comparison to total doses used in all other
protocols, a 220 lb person weighs 100 kg. Thus, the diazepam total dose would be 200 mg in an
inmate weighing 100 kg (from 2 mg/kg times 100 kg). The second drug used in the lethal
injection protocol is the potent opioid analgesic, fentanyl. Fentanyl is given at a dose of 25
mcg/kg for a total dose of 2,500 mcg (=2.5 mg) in an inmate weighing 100 kg or 220 lbs. The
third drug administered IV is the muscle paralytic cisatracurium, at 1.6 mg/kg of body weight.
This gives a total dose of 1,600 mg (=1.6 g) of cisatracurium in an inmate weighing 100
kilograms (220 lbs.). The fourth drug which causes heart stoppage (cardiac arrest) is potassium
chloride administered at a total IV dose of 240 mEq with no regard to body weight of the
inmate.




66
   White JM, Irvine RJ (1999) Mechanisms of fatal opioid overdose. Addiction 94:961-972.
67
   Cisatracurium Besylate (Nimbex®) Injection, Full Prescribing Information, Abbot Labs.
68
   Naguib M et al. (2015) Chapter 34: Pharmacology of Neuromuscular Blocking Drugs in Miller's Anesthesia, 5e. Ed.
   Murphy GS et al. Saunders, Elsevier, Philadelphia PA, USA.
69
   Kovac AL (2009) Sugammadex: the first selective binding reversal agent for neuromuscular block. J Clin Anesth.
   21:444-453.
                                                 Page 19 of 23
          Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 20 of 39
                                                                    Supplemental: AR lethal injection pharmacology

6c1. The benzodiazepine sedative-hypnotic diazepam.

Diazepam is a classic benzodiazepine sedative sold under the brand name of Valium® and now
available from numerous generic pharmaceutical manufacturers. Other popular
benzodiazepines include midazolam (Versed®) and alprazolam (Xanax®). Like midazolam (see
above), diazepam is not a general anesthetic drug and is generally only a mild CNS depressant.
Like midazolam, diazepam does not produce a state of General Anesthesia nor reduce the
brain activity to the level of General Anesthesia.

Diazepam for Injection, USP, is available in vials containing 50 mg diazepam in 10 mL. 70 Clinical
doses of diazepam range from 2 to 20 mg IV depending on the clinical indication and the
severity of the patient’s condition. The use of 200 mg of IV diazepam (from protocol amount
above) will provide deep sedation and, in combination with the second drug fentanyl, would
likely produce severe respiratory depression (see below).

6c2. The opioid analgesic fentanyl

Fentanyl is a synthetic opioid analgesic that was detailed above (see §6b2). It is 100 times
more potent than morphine. Fentanyl for Injection is available in vials containing fentanyl
citrate at a concentration of 50 mcg/mL (micrograms per milliliter) for intravenous (IV) or
intramuscular (IM) injection.71 A high clinical dose range used in a long surgical operation is 20-
50 mcg/kg or about a 2,000 to 5,000 mcg total dose of IV fentanyl in a 100 kg patient. This
would be done in the OR with complete ventilator assistance and intubation. The 2,500 mcg
dose of IV fentanyl in the Nebraska protocol (in a 100 kg inmate) would occur without
respiratory support.

6c3. The muscle paralytic cisatracurium.

Cisatracurium is a neuromuscular blocker or muscle paralytic drug in the same class as
pancuronium, vecuronium, and cisatracurium (as detailed in §6b3 above). Cisatracurium works
by blocking the action of acetylcholine which is the neurotransmitter released from a nerve
ending onto the muscle that causes the muscle to contract. Should the doses and
administration of diazepam and fentanyl not be sufficient to produce severe respiratory
depression, the use of cisatracurium would mask any pain or suffering that may be
experienced by the inmate.

6c4. The cardiac arrest drug, potassium chloride.

Potassium chloride is a cardiac arrest drug and its actions are detailed above (see §2d). IV
injection of a high dose of potassium chloride changes the electrolytes bathing the heart and
blocks heart muscle contraction. Potassium chloride at high IV concentrations injections are
extremely painful because high concentrations of potassium ions depolarize (activate) all
sensory nerves and pain nerves are present in the veins. Due to the severe pain noted in

70
     Diazepam Injection, USP, Full Prescribing Information, Hospira, 2016.
71
     Fentanyl (Sublimaze®) Full Prescribing Information from Jannsen Pharmaceuticals.
                                                    Page 20 of 23
       Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 21 of 39
                                                                    Supplemental: AR lethal injection pharmacology

individuals injected with potassium chloride while aware, it is clear that the first three drugs
in Nebraska’ four-drug protocol must produce a state of General Anesthesia in the inmate.

6d. Other feasible alternative lethal drug execution protocols

6d1. The use of the inhalation general anesthetic, sevoflurane

General anesthesia for most surgical operations is done using inhalational agents (‘gas
anesthetics’) like sevoflurane, desflurane, or isoflurane.72 Inhalational agents, like barbiturates,
are potent activators of the GABA receptor and like barbiturates and unlike benzodiazepines,
inhalational general anesthetics can produce their potent effects at the GABAA receptor with
or without GABA present. Inhalational general anesthetics like sevoflurane also act on a number
of other ion channels to shut down brain activity.73

Sevoflurane is an ideal inhalational agent, as it can be also be used for induction of anesthesia
and maintenance of general anesthesia. Sevoflurane is not pungent to the patient and produces
a rapid onset of general anesthesia. A state of general anesthesia occurs within 2 minutes after
administration of sevoflurane for induction and is quicker than other gas general anesthetics.74

High-dose sevoflurane administration leads to death by cardiac and respiratory depression, as
shown by the forensic reports of cases involving sevoflurane overdose deaths.75 Because
inhalational agents like sevoflurane are even more potent than barbiturates, they can be used
in over-dosage as the sole lethal agent and would produce a rapid and painless death within
minutes.

6d2. The use of the benzodiazepine diazepam and the opioid analgesic fentanyl

Benzodiazepine drugs and opioid analgesic drugs taken together cause a significant number of
drug overdose deaths that are attributed to the current opioid overdose epidemic.76 Opioids
and benzodiazepines are the prescription drug classes most frequently associated with
overdose deaths. The ultimate cause of death is respiratory depression, an adverse effect well-
known with opioid drugs and rarely see when benzodiazepines are taken alone.

The usual clinical doses of IV diazepam are 2-20 mg. Fentanyl is usually given in clinical doses
ranging from 20-50 mcg/kg. A protocol using 100 mg of IV administered diazepam followed by
7,500 mcg of IV fentanyl would produce a rapid and painless death within minutes.

72
   Ghatge S et al. (2003) Sevoflurane: an ideal agent for adult day-case anesthesia? Acta Anaesthesiol Scand.
   47:917-931.
73
   Franks NP, Lieb WR (1994) Molecular and cellular mechanisms of general anaesthesia. Nature. 367:607-14.
74
   Sakai EM et al. (2005) Inhalation anesthesiology and volatile liquid anesthetics: focus on isoflurane, desflurane,
   and sevoflurane. Pharmacotherapy 25:1773-1788.
75
   Levine B et al. (2007) A fatality from sevoflurane abuse. J Anal Toxicol. 31:534-536; Rosales CM et al. (2007)
   Sevoflurane concentrations in blood, brain, and lung after sevoflurane-induced death. J Forensic Sci. 52:1408-
   1410.
76
   Jones CM, McAninch JK (2015) Emergency department visits and overdose deaths from combined use of opioids
   and benzodiazepines. Am J Prev Med. 49:493-501.
                                                   Page 21 of 23
      Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 22 of 39
                                                           Supplemental: AR lethal injection pharmacology




Conclusions

A pharmacological analysis of ADOC’s Lethal Injection Procedure leads to the following findings
of fact:

a. Pentobarbital, a barbiturate, is a logical and scientifically-based choice for the lethal
   injection drug in Protocol A, which was dismissed by the Arkansas DOC.

b. Pentobarbital produces a powerful depression of brain activity by three distinct
   mechanisms of action.

c. Pentobarbital is sure or very likely to produce a state of General Anesthesia, noted by
   unawareness and non-responsiveness to painful stimuli, followed by a lethal depression of
   brain activity leading to the cessation of respiratory and cardiac function.

d. Midazolam, a benzodiazepine, is an illogical and scientifically-unfounded choice for the first
   drug in a three-drug lethal execution procedure in Statutory Protocol B, at present the only
   remaining protocol for the Arkansas DOC.

g. Midazolam produces a non-fatal depression of brain activity by one distinct mechanisms of
   action that is dependent on the presence of GABA at the GABA receptor.

h. Midazolam cannot produce a state of General Anesthesia but only a level of Deep Sedation,
   which is noted by awareness and responsiveness to painful stimuli.

i. Clinical studies using the depression of EEG as a brain activity measure show that
    midazolam exhibits a ceiling effect such that greater doses of midazolam do not further
    depress brain activity.

j. The ‘consciousness check’ performed by the Deputy-Director cannot discern between a
    state of Deep Sedation and General Anesthesia, as clinical assessment of sedation
    (‘consciousness’) is a medical skill and, in line with other ‘consciousness checks,’ will not
    include an adequate painful stimuli.

k. The administration of the second (vecuronium) and third (potassium chloride) drugs in
   ADOC protocol without General Anesthesia produced by the first drug (midazolam)
   produces a sure or very likely occurrence of severe pain and suffering in the offender.

l. There are a number of alternative methods outlined in lethal injection protocols that
    eliminate the sure pain and suffering that would occur with Arkansas’ current protocol.



                                           Page 22 of 23
      Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 23 of 39
                                                          Supplemental: AR lethal injection pharmacology

In conclusion, the revised ADOC Lethal Injection Procedure is invalidated by choosing the three-
drug lethal injection protocols that are not equivalent with regard to the sure or very likely
risk of severe pain and suffering inflicted on the condemned inmate. Protocol A, using
pentobarbital in a single drug protocol, with sufficient monitoring for a state of General
Anesthesia before its lethal effects occur, is less likely to produce pain and suffering in the
offender. Protocol B, the remaining procedure, using the sedative benzodiazepine midazolam as
the first drug in a triple-drug protocol, with the ersatz ‘consciousness checks’ performed by the
Deputy-Director or designee without doubt entails a sure or very likely experience of severe
pain and suffering by the offender.

I declare that I have examined this report and all statements contained herein, and to the best
of my knowledge and belief, they are true, correct and complete.


_________________________________                             7/27/2018
                                                    Date: ___________________

    Craig W. Stevens, Ph.D.




                                          Page 23 of 23
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 24 of 39                                JULY, 2018
                                         CURRICULUM VITAE
 Craig W. Stevens, Ph.D.
 Professor of Pharmacology
 Department of Pharmacology & Physiology
 OSU-Center for Health Sciences, College of Osteopathic Medicine
 1111 W. 17th Street
 Tulsa, OK 74107-1898         Ph. (918) 561-8234 FAX (918) 561-8276
 email: cw.stevens@okstate.edu
PRO FESSIO NAL APPO INTMENTS
 2000-present        Professor of Pharmacology, Dept. of Pharmacology/Physiology, OSU-CHS, Tulsa, OK
 2012-present        Chair, Coalition Against Prescription and Substance Abuse of Tulsa (CAPSAT), Tulsa, OK
 2007-2009           Chair, Dept. of Pharmacology/Physiology, OSU-CHS, Tulsa, OK
 1993-2000           Associate Professor of Pharmacology, Dept. of Pharmacology/Physiology, OSU-CHS, Tulsa, OK
 1990-1993           Assistant Professor of Pharmacology, Dept. of Pharmacology/Physiology, OSU-CHS, Tulsa, OK
 1989-1990           Development Manager, Minnesota Academy of Science, St. Paul, MN
 1984-1986           President (founding), Mayo Graduate Students Association, Mayo Grad. Schl Med., Rochester MN
EDUCATIO N   AND TRAINING
 2005                Molecular Biology and PCR Course, Smith College/New England Biolabs, Northampton,
                     Massachusetts
 1988-1990           Postdoctoral Research Fellow, Dept. of Cell Biology and Neuroanatomy, Univ. of Minnesota,
                     Minneapolis, MN. Supervisor: Dr. Virginia Seybold
 1984-1988           Mayo Graduate School of Medicine, Rochester, MN, Ph.D. in Pharmacology. Thesis: Behavioral and
                     Biochemical Characteristics of Opioid Tolerance in Rat Spinal Cord. Supervisor: Dr. Tony L. Yaksh
 1981-1984           University of Illinois, Chicago, IL; M.S. in Biological Sciences. Thesis: Endogenous Opioid Systems in
                     Amphibians. Supervisor: Dr. Paul D. Pezalla
 1978-1981           American Peace Corps in Nepal; Science/Math Instructor, Katmandu, NEPAL
 1974-1978           Augustana College, Rock Is., IL; B.A. in Biology, cum laude
EXTRAMU RAL FUNDING
 2010-2014       “Novel Opioid Action at Toll-Like Receptors”, Oklahoma Center for the Advancement of Science and
                 Technology (OCAST) C.W. Stevens, (PI), $126,090 (direct costs)
 2007-2011       “Functional Evolution of Opioid Receptors”, NIH NIDA AREA Grant, R15DA12448, C.W. Stevens
                 (PI), $150,000 (direct costs) (no-cost extension for 2011)
 2004-2007       “Functional Evolution of Opioid Receptors”, NIH NIDA AREA Grant, R15DA12448, C.W. Stevens
                 (PI), $100,000 (direct costs)
 2002-2004       “Sequence and Pharmacology of Novel Opioid Receptors”, Oklahoma Center for the Advancement of
                 Science and Technology (OCAST) C.W. Stevens, (PI), $68,264 (direct costs)
 2001-2003       “Functional Evolution of Opioid Receptors”, NIH NIDA AREA (Academic Research Enhancement
                 Award) Grant, R15DA12448, C.W. Stevens (PI), $100,000 (direct costs)
 1999-2001       “Functional Evolution of Opioid Receptors”, NIH NIDA AREA (Academic Research Enhancement
                 Award) Grant, R15DA12448, C.W. Stevens (PI), $69,605 (direct costs)
 1998-1999       “Testing and Comparison of Analgesic Agents”, American College of Laboratory Animal Medicine
                 (ACLAM), C.W. Stevens (PI), $11,555 (direct costs)
 1995-1997       “Graduate Student Research”, Gardner Spring, Co., Tulsa, OK ($4,000)
 1994-1996       NRSA postdoctoral grant for Dr. Stan Willenbring, C.W. Stevens (sponsor).
 1992-1998       "Studies of Opioid Analgesia in Amphibians" , NIH-NIDA First Award (DA07326), C.W. Stevens,
                 Principal Investigator (PI), $418,000. (direct costs) (no-cost extension for 1998)
 1992-1995       "Spinal Sites of Endogenous Opioid Action in Amphibians", Research Grant, Whitehall Foundation,
                 C.W. Stevens, PI, $70, 785.
 1991-1992       "Nociceptive Processing in the Amphibian Spinal Cord" , Grants-In-Aid, Whitehall Foundation, C. W.
                 Stevens, PI, $10,375.
 1988-1990       NIDA Neuroscience Training Grant, Postdoctoral position, Dept. of Cell Biology and Neuroanatomy,
                 University of Minnesota Medical School, Minneapolis, MN
 1987-1988       "Issues related to tolerance development and tissue toxicology of chronically administered 4-
                 anilinopiperidines", T.L. Yaksh (PI) and C.W. Stevens (Co-I). Janssen Pharm., $46,000.
 1985-1986       "Effects of capsaicinoid agents on peptide levels and behavioral function" , T.L. Yaksh (PI) and C.W.
                 Stevens (Co-I). Procter and Gamble Co., $25,000.
 1985-1986       "Effects of drugs on the shock titration threshold in the primate" , T.L. Yaksh (PI) and C.W. Stevens (Co-
                 I). $10,000, Sterling Winthrop Pharmaceuticals.

                                                                                                   App'x A Page 1
                                                               1
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 25 of 39
TEACHING EXPERIENCE
 1990-2014       Lecturer, Medical Pharmacology I-II, (Course-Coordinator 1997-2007) OSU-CHS, COM, Tulsa, OK
 2009-2013       Instructor, Receptors II (graduate course, alternate years) OSU-CHS, COM, Tulsa, OK
 1997-2009       Instructor, Neuropharmacology (graduate course, alternate years) OSU-CHS, COM, Tulsa, OK
 1991-2009       Facilitator, Medical Information Systems Course, OSU-CHS, COM, Tulsa, OK
 2000-2004       Visiting Professor, Neuroscience Lab Course, U of MN Medical School, Minneapolis, MN
 1998-2001       Adjunct Professor of Pharmacology, University of Tulsa Nursing School, Tulsa, OK
 1989-1990       Lecturer, Pharmacology for Nurse Anesthetists, University of Minnesota, Minneapolis, MN
 1989-1990       Lecturer, Neuropharmacology Course, Dept. of Neurology, Univ. of MN, Minneapolis, MN
 1984-1987       Community Education, Juggling Instructor, Rochester, MN
 1984-1987       IBM-PC Instructor, Microcomputer Education Cntr., Mayo Clinic, Rochester, MN
 1981-1983       Teaching Assistant; Dept. of Biological Sciences, University of IL at Chicago, IL

ACADEMIC CO MMITTEES
 2011             Member, Honorary Degree Committee, OSU-Stillwater
 2010-2012        Secretary, Group 6 of the Graduate College, OSU-Stillwater
 2004             Member, Research and Creative Activities Task Force, OSU-System, appt. by OSU President Schmidly
 2003             Member, Search Committee for VP Health Affairs OSU/Dean OSU-COM
 2002-2003        President, Faculty Senate
 2002-2003        Member, Board of Directors for Academic Health Center, joint affiliation of TRMC and OSU-CHS
 2001-2002        Vice-President Faculty Senate
 1994-2001        Founding Member & Chair (2000-2001), Biomedical Sciences Graduate Committee
 1996-2001        Chair, Hazardous Materials and Equipment
 1994-98, 2000-16 Member, Chair (2001-2004; 2006-2007;2010-2013) OSU-CHS Promotion and Tenure Committee
 1996-1998, 2009 Senator, Faculty Senate
 1991-2000, 2006 Member, (Chair, 2006) Research Committee
 1991-92, 2002-04 Member, (Chair, 2002-2004) Academic Appeals Board
 1991-1992        Member, Learning Resources Committee
 1990-1999        Chair (1990-1993), Member (1994-1999), Animal Use Committee (IACUC)

PRO FESSIO NAL SO CIETY MEMBERSHIPS
International Narcotics Research Conference (INRC, member of Executive Committee)
American Society for Pharmacology and Experimental Therapeutics (ASPET)
Society for Neuroscience (SFN), American Association for the Advancement of Science (AAAS)
Committee on Problems of Drug Dependence (CPDD)

HO NO RS AND AWARDS
 2006           Regents Research Award, Inaugural awardee for OSU-Center for Health Sciences
 1992           Young Investigator Travel Award, American Pain Society, San Diego, CA
 1992           NIDA Travel Award, International Narcotics Res. Comm. (INRC), Keystone, CO
 1991           Young Investigator Travel Award, American Pain Society, New Orleans, LA
 1991           Young Scientist Travel Award, ASPET Annual Meeting, San Diego, CA
 1990           Fulbright Scholarship for Research & Teaching in India (declined to accept faculty position)
 1990           CPDD Travel Award, CPDD Annual Meeting, Keystone, CO
 1989           NIDA Travel Award, CPDD Annual Meeting, Keystone, CO
 1987           Upjohn Travel Award, ASPET Annual Meeting, Honolulu, HA
 1987           NIDA Training Grant, Gordon Research Conference, "Mode of Action of Opiates" , CA
 1983           UIC Research Assistantship, University of Illinois, Chicago, IL
 1983           NIH Training Grant,"Neural Systems & Behavior" , MBL Summer course, Woods Hole, MA
 1982           UIC Research Board Travel Grant, "Strategies for studying the role of peptides in neuronal function" ,
                Society for Neuroscience Short Course, Minneapolis, MN

GRADUATE TRAINING ACTIVITIES
1997-2000    Chair/Major Advisor to Leslie C. Newman (Ph.D. student, completed 8/2000 with university-wide honors).
1998-2005    Member, Advisory Committee for John Paulson (Ph.D. student, completed 8/2005)
2001-2005    Chair, Advisory Committee for Eva Garringer (Ph.D. student, completed 5/2005)
2002-2004    Member, Advisory Committee for Randy Benton (M.S. student; completed 5/2004)
2002-2004    Member, Advisory Committee for Raju N. Kacham (M.S. student at OSU-CVHS, Stillwater; completed 5/2004)
2001-2007    Chair/Major Advisor to Kristin K. Martin (M.S. student; completed 5/2007)

                                                                                                  App'x A Page 2
                                                               2
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 26 of 39
GRADUATE TRAINING ACTIVITIES (CO NT.)
2003-2008    Chair/Major Advisor to Christopher M. Brasel (Ph.D. student, completed 5/2008)
2004-2008    Chair/Major Advisor to Shekher Mohan (Ph.D. student, completed 12/2008)
2005-2008    Chair/Major Advisor to Julie Duffey (M.S. student, completed M.S. degree 5/2008)
2007-2009    Member, Advisory Committee for Danielle Armstrong (M.S. student, completed M.S. 7/2009)
2006-2011    Member, Advisory Committee for Neda Saffarian-Toussi (Ph.D. student, Ph.D. awarded May, 2011)
2007-2011    Member, Advisory Committee for Arunkumar Thangaraju (Ph.D. student, Ph.D. awarded Dec., 2011)
2008-2011    Chair/Major Advisor to Shruthi Aravind (M.S. student, M.S. awarded May 2011)
2010-2013    Chair/Major Advisor to Larry Johnston (D.O./M.S. student)
2009-2013    Chair/Major Advisor to John Knox (D.O./M.S. student)
2011-2015    Chair/Major Advisor to Summer Dodson (Ph.D. degree awarded Summer, 2015)
2011-        Member, Advisory Committee for Leandra Figueroa (Ph.D. student)
LITIGATIO N CO NSULTANT/EXPERT WITNESS CASES
1. Researched, wrote report on diphenhydramine (BENADRYL ) adverse effects, Riggs, Abney, et al., P.C., Tulsa, OK (1998).
2. Researched, wrote report, testified on opioids and federal drug sentencing guidelines, Stan Monroe, Tulsa, OK (1999).
3. Researched, wrote report, deposed on zolpidem (AMBIEN) effects in the elderly, Pinkerton & Finn, Tulsa, OK (1999).
4. Researched, consulted on the adverse effects of cisapride (PROPULSID) for Brewster & De Angelis, P.L.L.C., Tulsa, OK (2001).
5. Researched, wrote report, testified in preliminary hearing and trial on tramadol (ULT RAM), LeFlore Co., Poteau, OK (2004).
6. Researched, wrote report on venlafaxine (EFFEXOR) and zolpidem (AMBIEN) effects, DA, LeFlore County, Poteau, OK (2005).
7. Researched, wrote report on OXYCONT IN, LORT AB, ULT RAM, and XANAX effects, Sneed & Lang, P.C., Tulsa, OK (2005).
8. Researched and consulted on marijunana intoxification and behavioral effects, Brewster & De Angelis, Tulsa, OK (2005).
9. Researched, wrote report, testified in court on alcohol neurotoxicity, Faulkner Law Firm, Tulsa, OK (2006).
10. Researched, wrote report, deposed, testified in court on effects of oxycontin, Devlin Law Firm, Stillwater, OK (2007).
11. Researched, wrote report on alcohol/alprazolam (XANAX) and behavioral disinhibition, Glassco Law Firm, Tulsa, OK (2007).
12. Researched, wrote report on venlafaxine (EFFEXOR) effects on driving, DA office, Le Flore County, Poteau, OK (2007).
13. Researched, wrote report, testified in court on propoxyphene (DARVON)/zolpidem (AMBIEN), LeFlore County, OK (2008).
14. Researched, wrote report on zolpidem (AMBIEN) disinhibition behavior, Scott Troy Law Firm, Tulsa, OK (2009).
15. Researched and consulted on zolpidem (AMBIEN) in vehicular manslaughter case, Monroe & Associates, Tulsa, OK (2009).
16. Researched and consulted on impact of morphine levels in wrongful death case, Corley & Associates, Tulsa, OK (2009).
17. Researched, wrote report, testified in court on drugs and hospital confession, Rabon Martin Law Firm, Tulsa, OK (2010).
18. Researched and consulted on fentanyl (DURAGESIC) levels in wrongful death case, Brewster & De Angelis, Tulsa, OK (2010).
19. Researched and consulted on blood alcohol levels in vehicular manslaughter case, Sneed, Lang & Herrold, Tulsa, OK (2010).
20. Researched, wrote report on benzylpiperazine (BZP), Taylor, Ryan, Schmidt, & Van Dalsem, P.C., Tulsa, OK (2010).
21. Researched and consulted on blood alcohol levels in dram shop case, Sneed, Lang & Herrold, Tulsa, OK (2010).
22. Researched, wrote report on marijuana testing results in child custody case, Arras Law Firm, Tulsa, OK (2010).
23. Researched, wrote report on zolpidem (AMBIEN)/propoxyphene (DARVOCET )/alcohol, Hoch & Associates, OKC, OK (2011).
24. Researched, wrote report on phenobarbital and disinhibition behavior, Martin Hart, Federal Public Defender, Tulsa, OK (2012).
25. Researched, wrote report, testified on UA and methamphetamine manufacturing, Monroe & Associates, Tulsa, OK (2012).
26. Researched, wrote report, testified on alcohol and disinhibition, Oklahoma Indigent Defense System, Norman, OK (2012).
27. Researched, wrote report on post-mortem hydrocodone levels, E. Terrill Corley & Associates, Tulsa, OK (2012)
28. Researched, wrote report, deposed, and testified on cognitive effects of chemo drugs, Hall Estill Firm, Tulsa, OK (2012).
29. Researched, wrote report on motor effects of anxiolytic drugs, Allen M. Smallwood Law Firm, Tulsa, OK (2012).
30. Researched, wrote report on wrongful death due to opioid overdose, Jay Dunham Law Firm, Tulsa, OK (2012).
31. Researched, wrote report, testified on antipsychotic use and rape, Larry Roberson, OIDS, Sapulpa, OK (2013).
32. Researched, wrote report on wrongful death due to opioid overdose, Van Meter Law Firm, OkCity, OK (2013).
33. Researched, wrote report on use of zolpidem (AMBIEN) and suicidality, Keach & Murdock, Las Vegas, NV (2013).
34. Researched, wrote report, deposed on hydrocodone overdose and wrongful death, Blue Law Firm, OkCity, OK (2013).
35. Researched, wrote report on prescription/non-prescription drugs in accidental death, Jay Dunham Law Firm, Tulsa, OK (2014).
36. Researched, wrote report on alcohol use and accuracy of Breathylzer test, Goldstein and Price, L.C., St. Louis, MO (2014) .
37. Researched, wrote report, deposed on cocaine metabolites in workmens comp case, Roy S. Dickinson, Norman OK (2014).
38. Researched, wrote report, deposed on prescription drugs in workmens comp case, Jay Self Law Firm, OKCity, OK (2014).
39. Researched, wrote report, testified in court on psychotropics and witness reliability, Randy Lynn, PD office, Tulsa, OK (2014).
40. Researched, wrote report, deposed, testified twice opioid/benzodiazepine and MVA, Jennings & Teague, OkCity, OK (2015).
41. Researched, wrote report on use of zolpidem and suicidality, Mark Cooper Law Firm, Norman, OK (2014).
42. Researched, wrote report, testified in court on synthetic cannabinioid case, Stan Monroe/Rob Nigh, Tulsa, OK (2014).
43. Researched, wrote report on use of diazepam/alprazolam and driving, Allen Smallwood, Tulsa, OK (2014).
44. Researched, wrote report on methamphetamine use in workmens comp case, Thomas Mortensen, Tulsa, OK (2014).
45. Researched, wrote report, testifed on use of zolpidem and disinhibition behavior, Dustin Phillips, OkCity, OK (2015).


                                                                                                     App'x A Page 3
                                                                3
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 27 of 39
LITIGATIO N CO NSULTANT/EXPERT WITNESS CASES (CO NT.)
46. Researched, wrote report on impaired driver and fatal motor vehicle accident, Jennings & Teague, OkCity, OK (2015).
47. Researched, wrote report on accident involving drug use in prison, Maples, Nix & Diesselhorst, Edmund, OK (2015).
48. Researched, wrote report on motor vehicle accident while taking zolpidem, Schroeder & Associates, Tulsa, OK (2015).
49. Researched, wrote report, testified on prescription drug use and accident in home attic, Jennings & Teague, OkCity, OK (2016).
50. Researched, wrote report, testifed on urine drug screen in Workers’ Comp case, Mike Jones Law Firm, Bristow, OK (2016).
51. Researched, wrote report, testified on blood levels of methamphetamine, Stan Monroe Law Firm, Tulsa, OK (2016)
52. Researched, wrote report on ethanol and THC toxicology in MVA case, Pansy Moore-Shrier, Tulsa, OK (2016).
53. Researched, wrote report, deposed on MVA and antidepressant, hypnotics, Mark Bonner, Norman & Edem, OKC, OK (2016).
54. Researched, wrote report on alcohol and boating accident fatality, Thomas Ganem Law Firm, Tulsa, OK (2016).
55. Researched, wrote report on ethanol and THC toxicology in dram-shop case, Richard Shallcross, Tulsa, OK (2016).
56. Researched, wrote report on methamphetaime-induced psychosis, Catherine Hammarsten, OKC Public Defender, OK (2016).
57. Researched, wrote report on blood sampling for ethanol testing after multiple medications, Steven Horton, OKC, OK (2016).
58. Researched, wrote report on prescription medications and testamentary capacity, Carpenter Law Firm, Tulsa, OK (2016).
59. Researched, wrote report on marijuana use, THC levels and motorcycle MVA, Rhodes Hieronymus Firm, Tulsa, OK (2016).
60. Researched, wrote report on drug allergies with generic medicines, Dasovich Law Office, PC, OKC, OK (2016).
61. Researched, wrote report, deposed on opioid overdose wrongful death case, for the Rode Law Firm, Tulsa, OK (2017).
62. Researched, wrote report on THC and MVA with pedestrian fatality, Robin Feeney, Fine & Staud, Philadelphia, PA (2017).
63. Researched, wrote report, testified in trial for plaintiffs on midazolam use in lethal injection, FPD office, Dayton, OH (2017).
64. Researched, wrote report, deposed on ethanol and prescription medicines in driver of MVA, Rode Law Firm, Tulsa, OK (2017).
65. Researched, wrote report, testified on pedestrian alcohol use in MVA, Andrea Medley, Middleton & Assoc, Tulsa OK (2017).
66. Researched, wrote report on alprazolam and THC memory effects in rape case, Dustin Phillips, Oklahoma City, OK (2017).
67. Researched, wrote report on benzoylecgonine, a cocaine metabolite, Travis Dunn, Maples, Nix & Diesselhorst, OKC (2017).
68. Researched, wrote report, testified in trial for plaintiffs on midazolam use in lethal injection, FPD, Little Rock, AR (2017).
69. Researched, wrote report, deposed on THC and other drugs in driver, for the Gene Robinson Law Firm, Tulsa, OK (2017).
70. Researched, wrote report on ER medications and respiratory depression, Richard Shallcross, Tulsa, OK (2017).
71. Researched, consulted on post-mortem ethanol levels after MVA, Renee Williams, Andrew & Williams, Tulsa, OK (2017).
72. Researched, wrote report on testing of methamphetamine in fluids, Travis Dunn, Maples, Nix & Diesselhorst, OKC (2017).
73. Researched, wrote report on pharmacy error and drug effects, Brian Wood at Roy etc. & Wood, LLP Springdale AR (2017).
74. Researched, wrote report, testified in trial for plaintiffs on midazolam use in lethal injection, FPD office, Dayton, OH (2017).
75. Researched, wrote report, testified in trial for defendant and meth toxicology, Allen Smallwood Law Firm, Tulsa, OK (2017).
76. Researched, wrote report, on methamphetamine use and the operation of a motor vehicle, Michael Carr, Tulsa, OK (2018).
77. Researched, wrote report, on alcohol and overserving in retail establishment, Stephen Modovsky, Tulsa, OK (2018).
78. Researched, wrote report, on ketorolac tromethamine and intracranial hemorrhage, Dan Graves, Graves Law, Tulsa, OK (2018) .
79. Researched, wrote report, on use of nitrogen gas as an alternive method in lethal injection, FPD office, Dallas, TX, TN (2018).
80. Researched, wrote report, on maternal use of methamphetamine detected in fetus, Aarin Williams, NAPW, New York (2018).
81. Researched, wrote report, on ethanol and BAC results in a MVA/dram-shop case, Tony Laizure, Tulsa, OK (2018).
82. Researched, consulted, testified in trial for plaintiffs on midazolam use in lethal injection, FPD office, Nashville, TN (2018).

GRANT STUDY SECTIO NS
Reviewer for NIH grants, Special Emphasis Pain Study Sections (1998-present)
Grant consultant for the AAAS, Univ of Michigan, Centers of Research Excellence project (2003)
Grant Reviewer for National Science Foundation (1996-2002)
Grant Reviewer for the Veterans Administration (1995- present)
Chair (1999), Member (1997) Biological Sciences Panel, Texas State Granting Program-Advanced Research Proposals
Grant Reviewer (2008) for Neuroscience and Mental Health Grants, The Wellcome Trust
EDITO RIAL & ADVISO RY BO ARDS /PEER-REVIEW ER FO R THE FO LLO WING SCIENTIFIC JO URNALS
Peer-Reviewer for:J. Pharmacol. Exp. Ther., Brain Research, Life Sciences, Neuroscience Letters, Eur. J. Pharmacology,
    J. Neuroscience, Pain, American Journal of Physiology, Journal of Pain, Laboratory Animals
Editorial Advisory Board, Pharmacology Online (Italy), Editor: Anna Capasso.
Editorial Advisory Board, Computational Biology and Chemistry: Advances and Applications, Editor: Bruno Villoutreix
Advisory Board Member, Tobacco-Free Zone, Tulsa, OK
Consultant, Reuters News Service, Insight Service




                                                                                                      App'x A Page 4
                                                                 4
                   Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 28 of 39
CO MPUTER CO NSULTING
SigmaPlot for Windows, β-tester, Jandel Scientific, CA, 1992-1999.
Reference Manager for Windows, β-tester, Research Information Systems, Inc., CA, 1993-1999.
Institute for Scientific Information (ISI), focus group meeting, San Francisco, CA, April, 1998.
Knowledge Acquisition Consultant for Ingenuity.com (2001).
β-tester for JPET Online Review and Submission website (2001).

CO MMUNITY SCIENCE I NITIATIVES
Science Fair Judge at School (Carver and Elliot) and Regional (Tulsa County) Level, 1990-2010.
Institutional Representative for the Tulsa Biological and Clinical Research Alliance (TBCRA), 1998-2001
Science Enrichment for University of Tulsa- Gifted School, 1998-present, also at Trinity Episcopalian Day School.
Faculty Participant in High School Ambassador Program at OSU-CHS, 1994-2000
Workshop participant in "Speaking out for Science", sponsored by AAAS, March 28, 2009.
Member, Oklahomans for Excellence in Science Education.

VISITING S CIENTIST/RESEARCH CO NSULTANT/OUTSIDE CO LLABO RATIO N
1994 Laboratory of Tony L. Yaksh, Ph.D., Vice Chair for Research, Dept. of Anesthesiology, UCSD, La Jolla, CA. Project entailed characterization of
      met-enkephalin extended sequences in Rana pipiens and presentation to research group.
1996 Laboratory of George Wilcox, Ph.D., Professor of Pharmacology, University of M innesota M edical School, M inneapolis, M N. Training of
      intrathecal catheterization to research group and general lab QC.
1999 Laboratory of Howard Gutstein, M .D./Ph.D., Director of Research, Dept. of Anesthesiology, M D Anderson Cancer Center, Houston, TX. Training
      of intrathecal catheterization and analgesic modeling techniques to research group.
2000 Research consultant for Ligand Pharmaceuticals, San Diego, CA.
2000 Laboratory of Dr. Sandra Roerig, Professor of Pharmacology/Associate Dean for Research, LSU M edical Center, Shreveport, LA. Training of
      intrathecal catheterization and analgesic modeling techniques to research group.
2000 Laboratory of Dr. James Zadina, Professor of Pharmacology/ Director of Neurosciences Program, Tulane University School of M edicine, New
      Orleans, LA. Training of intrathecal catheterization to research group.
2001 Visiting Professor, Neuroscience Lab Course, Dr. George Wilcox, co-director, University of M innesota Neuroscience Program. Amphibian model
      for testing analgesics used in a live laboratory course (also subsequent years).
2001 Laboratory of Ken M cCarson, Ph.D., Associate Professor of Pharmacology, University of Kansas M edical Center, Kansas City, KS. Training and
      collaboration on vanilloid-like receptor function in Rana pipiens.
2002 Laboratory of Paul Prather, Ph.D., Associate Professor of Pharmacology. University of Arkansas for M edical Sciences, Little Rock, AR.
      Collaboration on transfection of frog opioid receptors in cell lines.
2002 Visiting Professor, Dept. of Neuroscience, University of M innesota M edical School, M arch 12-14, 2002.
2003 Visiting Professor, Dept. of Neuroscience, University of M innesota M edical School, April 8 to 10, 2003.
2003 Visiting Professor, Dept. of M edicinal Chemistry, University of M ississippi, Oxford. M I, M ay 7-9, 2003.
2004 Visiting Professor, Dept. of Neuroscience, University of M innesota M edical School, April 12-15, 2004.
2005 Visiting Professor, Dept. of Neuroscience, University of M innesota M edical School, April 11-13, 2005.

INVITED TALKS /S EMINARS /KEYNO TE PRESENTATIO NS
1. "Opioid antinociception in amphibians", Satellite Symposium: Behavioral Biology of Nociception: Comparative, Developmental,
    and Sexual Aspect, Society for Neuroscience, New Orleans, LA, November, 1987.
2. "An amphibian model for the assessment of opioid action" , Annual Meeting of the College on Problems in Drug Dependence
    (CPDD), Richmond, VA, June, 1989.
3. "Alternatives to the use of mammals for pain research" , OSU College of Veterinary Sciences, Annual Research Symposium,
    Stillwater OK, May 1991.
4. "An amphibian model for pain research", Northeastern State University, Science and Technology Seminar Series, Tahlequah OK,
    October, 1991.
5. "An amphibian model for pain research", Children's Medical Center, Chapman Research Institute Seminar Series, Tulsa OK,
    November, 1991.
6. "An amphibian model for pain research", Oklahoma State University, Dept. of Zoology Seminar Series, Stillwater OK, January,
    1992.
7. "Alternatives to the use of mammals for opioid research" , OSU College of Veterinary Sciences, Annual Research Symposium,
    Stillwater OK, May 1992.
8. "An amphibian pain model for opioid research" , University of Tulsa Biology Department Colloquium, Tulsa, OK, September 1992.
9. "An amphibian pain model for opioid research" , University of Oklahoma Health Sciences Center, Dept. of Anatomy, Oklahoma City,
    OK, October, 1992.
10. "Studies of opioid tolerance in an amphibian pain model" , 1st Annual Young Investigators Symposium, College on Problems in Drug
    Dependence (CPDD), Toronto, June, 1993.
11. “Relative analgesic potency of mu and kappa opioids in amphibians: a unique assay for kappa opioid action?”, College on Problems
    of Drug Dependence (CPDD), Palm Beach, FL, 1994.
12. "An amphibian pain model for opioid research" , UCSD, Anesthesiology Research Lab Group, April, 1994.
13. “An amphibian model for pain research”, Pharmacology Dept., LSU Med Center, New Orleans, 9/27/94.
14. "Alternatives to the use of mammals for pain research" , NIH/OPPR/LSU sponsored workshop, New Orleans, September 29-30,
    1994.
                                                                                                                 App'x A Page 5
                                                                        5
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 29 of 39
INVITED TALKS /S EMINARS /KEYNO TE PRESENTATIO NS (CO NT.)
15. “Alternatives to the use of mammals for pain research: an amphibian model”, SCAW/CCAC Conference, Toronto, Canada,
     September 28, 1995.
16. “An amphibian model for studies of opioid action”, University of Minnesota Medical School, Dept. of Pharmacology Seminar Series,
     Minneapolis, MN, January 19, 1996.
17. “An alternative model for testing of opioid analgesics and pain research using amphibians”, 2nd World Congress on Alternatives
     and Animal Use in the Life Sciences, Utrecht, Netherlands, October 21, 1996.
18. “From Pond to Pain: An Amphibian Model for Opioid Analgesia”, Anatomy/Physiology Seminar Series, University of Oklahoma
     Health Sciences Center, Oklahoma City, OK, May 20, 1997.
19. “From Pond to Pain: An Amphibian Model for Opioid Analgesia”, invited Symposium speaker, Annual Meeting of the Midwest
     Pain Interest Group (PIG), Medical College of Wisconsin, Milwaukee, WI, June 6, 1997.
20. “Studies of selective mu opioid antagonism after spinal administration of beta -FNA in amphibians”, invited Symposium speaker,
     College on Drug Dependence (CPDD) Annual Meeting, Nashville, TN, June 16, 1997.
21. “The unireceptor hypothesis of opioid antinociception in amphibians: implications for the evolution of opioid receptors” , invited
     Symposium speaker, International Narcotics Research Conference (INRC), Munich, Germany, July 20-25, 1998.
22. “An Amphibian Whole-Animal Alternative for the Study of Pain”, invited participant for symposium, All Creatures Weird and
     Wonderful: Revolutionary Approaches to Medical Discovery, AAAS Meeting, Anaheim, CA, Jan, 23, 1999.
23. “Perspectives on Opioid Tolerance from Basic Research”, MD Anderson- University of Texas Medical Center, Dept. of
     Anesthesiology and Critical Care, Houston, TX, November 18, 1999.
24. “An Alternative Model for Pain and Analgesia Research Using Amphibians”, invited Symposium speaker, Scientists Center for
     Animal Welfare (SCAW), Spring Meeting, Baltimore, MD, May 19, 2000.
25. “From Pond to Pain: Investigating Mechanisms of Opioid Ana lgesia Using Amphibians”, OSU, Zoology, Stillwater, OK, 9/22/00.
26. “Investigating Mechanisms of Opioid Analgesia in Amphibians”, LSU-Medical Center, Dept. of Pharmacology, Shreveport, LA,
     December 5, 2000.
27. “An Amphibian Model for the Study of Opioid Analgesics”, University of Kansas Medical Center, Dept. of Pharmacology,
     Toxicology and Therapeutics, Kansas City, KS, September 11, 2001 (re-scheduled and presented on December 11, 2001).
28. “An Amphibian Model for Analgesia Testing”, Univ. of Oklahoma Dental School, Student Research Society Annual Banquet,
     Myriad Convention Center, Oklahoma City, OK, April 12, 2002.
29. “Mechanisms of Opioid Analgesia in Amphibians”, Dept. of Neuroscience, Univ. of MN, Minneapolis, MN, April 16, 2002.
30. “An Amphibian Model for Investigation of Opioid Analgesia and Pain -processing”, at the Cross-Species Approach to Pain and
     Analgesia conference, sponsor: Mayday Fund, Airlie Conference Center, Warenton, VA, Sept. 19, 2002.
31. “An Amphibian Model for Opioid Research”, Dept. of Pharmacology and Toxicology, University of Arkansas for Medical Sciences,
     Little Rock, AR, October 16, 2002.
32. “Opioid research using amphibians and the evolution of opioid receptors”, Dept. of Medicinal Chemistry, University of Mississippi,
     Oxford. MI, May 8, 2003.
33. “Opioid research using amphibians and the evolution of opioid receptors”, invited Symposium speaker, British Society for
     Experimental Biology, Edinburgh, Scotland, April 2, 2004.
34. “Opioid research using amphibians and the evolutio n of opioid receptors”, invited Symposium speaker, European Opioid
     Conference, Budapest, Hungary, April 8, 2004.
35. “Opioid research using amphibians: a unique perspective on the evolution of vertebrate opioid receptors” , Seminar for the Center
     for Pain Research, University of Minnesota, Minneapolis, MN, April 15, 2004.
36. “An Evolutionary Approach to Understanding Vertebrate Opioid Rceptors”, Veterinary Biomedical Sciences Seminar Series, OSU-
     College of Veterinary Medicine, Stillwater, OK, January 27, 2005.
37. “Opioid research using amphibians: An Evolutionary Approach to Understanding Vertebrate Opioid Receptors” , Seminar for the
     Department of Neuroscience, University of Minnesota Medical School, Minneapolis, MN, April 12, 2005.
38. “Opioid analgesia research in amphibians: from behavioral assay to cloning opioid receptor genes”, Keynote speaker, Annual
     meeting of the Association of Reptile and Amphibian Veterinarians, Baltimore, MD, April 23-26, 2006.
39. “Insights on the Molecular Evolution of Vertebrate Opioid Receptors: From Frog to Man", Physiology Seminar Series, University of
     Oklahoma Health Sciences Center, Oklahoma City, OK, January 25, 2007.
40. "Evolution of opioid receptors: why the mu opioid receptor would make Darwin proud" INRC Annual Meeting, Charleston, SC,
     USA, July 15, 2008.
41. "Evolution of Opioid Receptors: Why the Mu Opioid Receptor Would Make Darwin Proud" , Veterinary Biomedical Sciences
     Seminar Series, OSU-Center for Veterinary Medical Sciences, OSU-Stillwater, Stillwater, OK, March 5, 2009.
42. "Evolution of Opioid Receptors", AAAS-SWARM Meeting, Tulsa, OK, March 30, 2009.
43. "Molecular Evolution of Vertebrate Opioid Receptors" , Invited speaker, Genetics Group, St. Francis Hospital, March 15, 2012.
44. "Molecular Evolution of Opioid Receptors", Seminar Speaker, Human Anatomy and Physiology Society (HAPS) Annual Meeting,
     University of Tulsa, May 28, 2012.
45. “Ethical Issues of an Amphibian Pain Model”, La souffrance animale: de la science au droit (Animal suffering: the scien ce and the
     law) World Organization for Animal Health (OIE) Paris, France, October 18-19, 2012.
46. “Pharmacological Exculpation or Mitigation: Effects of Drugs on Brain and Behavior” Oklahoma Criminal Defense Institute, Hard
     Rock Casino, Tulsa, OK, June 23, 2016.



                                                                                                       App'x A Page 6
                                                                  6
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 30 of 39
SCIENTIFIC PRESS
1. Stevens, C.W., "No Pain, Some Gain: A New Model for Neuropathic Pain" , Journal of NIH Research, May, 1990, p.33-35.
2 Stevens, C.W., "Funding for Young Investigators" , Letters to the Editor, Science, Vol. 255, p. 142, 1992.
3. Stevens, C.W., Response to "Letters from the Editor" , Lab Animal, Vol. 25, p. 42, 1996.
4. Stevens, C.W.; Response to Protocol Review Column, Lab Animal, Vol. 26, p 23-24, October, 1997.
5. Stevens, C.W., "Evolution and Faith: Empathy Is Misplaced" , Letters to the Editor, Science, Vol. 320, p. 745, 9 May 2008.
MEDIA ARTICLES /I NTERVIEWS /PRESS CO NFERENCES
1. "Northern grass frog helps Tulsan gig research grants" , Tulsa World Newspaper, August 21, 1992.
2. "Research Grants", op-ed page, Tulsa World Newspaper, September 7, 1992 (Animal rights response).
3. "Get Priorities Straight", op-ed page, Tulsa World Newspaper, September 20, 1992. (support of research)
4. "Animal Research Needed", op-ed page, Tulsa World Newspaper, September 20, 1992. (support)
5. "Who Suffers? Children or the Frogs?" , op-ed page, Tulsa World Newspaper, September 27, 1992. (support)
6. "The Frogman", Tulsa People Magazine, March, 1994. (profile)
7. “Success by Six” Interview on brain activity in children, KGRH, Tulsa 6pm Evening News, August 10, 1996
MEDIA ARTICLES /I NTERVIEWS /PRESS CO NFERENCES (CO NT.)
8. “State’s Share of Funds Short, Researchers Say”, interviewed & (mis)quoted, The Daily Oklahoman, January 11, 1999.
9. “State’s Research Fund Malnourished”, interviewed & (mis)quoted, Tulsa World, Jan. 15, 1999, p A10
10. “All Creatures Weird and Wonderful: Revolutionary Approaches to Medical Discovery”, Press Conference, American
    Association for the Advancement of Sciences (AAAS) Anaheim, CA, Jan 23, 1999.
11. "Research Report", radio interview for Radio Netherlands, Jan 23, 1999.
12. “Animals Hold Key to Cures: Medical Science Plumbs Secrets of Scorpions, Fish, Frogs” SF Examiner, Jan. 25, 1999.
13. “What will ease the pain? Ask a frog”, Science News, Vol. 155, p. 91, February 6, 1999.
14. “Painful Choices”, New Scientist Online Conference Reports, Feb. 6, 1999.
15. “Notebook: Frog Simplicity”, The Scientist, Vol. 13 (4), p. 32, February 15, 1999.
16. “Suffer the little amphibians”, The London Times- Higher Education Supplement, Issue 1379, pp. 22-23, April 9, 1999.
17. “Heat, Some Medicines Don’t Mix”, Tulsa World Newspaper, p A-9, August 4, 1999.
18. “OSU grant allows pain medicine study”, The Daily Oklahoman, p. 3-B, August 27, 2001
19. “Research frogs may lead to medical leaps and bounds”, The Tulsa World, Sept. 5, 2001.
20. “OSU researchers to study pain relief”, The Tulsa World, p. D-7, Aug. 22, 2002.
21. “Of Frogs and Pain – Weird Lab Recognized”, Tulsa Business Journal, Vol 12 (#36), p. 10, Sept 6-12, 2002.
22. “Oklahoma Innovations Radio Show”, invited guest to talk about OSU-CHS and OCAST-funded research, 3/4/03.
23. “Oklahoma Scientists and the Human Genome”, article about Dr. Stevens’ lab, Oklahoma Magazine, Oct. , 2003.
24. “OSU Professor Receives Grant”, The Daily O’Collegian, OSU Newspaper, September 8, 2004.
25. “The Other O.C. (Oxycontin)”, The Tulsa World Newspaper, Feb, 17, 2005, D-1 (cont. D-6). CWS is the “voice of reason”.
26. “Do Boiling Lobsters Feel Pain?” interviewed for ABC news special series on pain, May 10, 2005. http://abcnews.go.com
27. " Tough times add to panic, anxiety disorders" , Tulsa World Newspaper interview, D-3, April 2, 2009.
28. "Take pains to excercise", Tulsa World Newspaper interview, D-3, July 18, 2009.
29. “OSU medical students say juggling is great for the brain”, Dr. Stevens’ Med School juggling club and video interview by
    Rick Wells from Newson6.com, August 25, 2010 (video at: http://www.youtube.com/watch?v=BCFqa0D8BY8)
30. “OSU Jugglers: Fox 23 Daybreak Show”, Kristin Talent interview and juggling by Dr. Stevens, Feb. 11, 2011 (video at:
    http://clipsyndicate.com/video/playlist/0/2208385?wpid=9601)
31. “Juggle Heads: Keeping both sides of brain active is key to a healthy mind”, Tulsa World article by Kim Brown featuring
    interview and photos of Dr. Stevens and the Med School Chapter of the T-Town Juggling Club. Jan. 27, 2011.
32. “Innovations Radio Show”, interview with Dr. Stevens about his research on opioids.Oklahoma City, OK. April 6, 2011.
33. “Letters to the Editor: Research Supported”, The Tulsa World Newspaper, Aug. 28, 2011.
34. “Turning to Frogs for Illegal Aid in Horse Races”, The New York Times Newspaper – Front Page, June 20, 2012.
35. “Secrets still shroud Clayton Lockett's execution”, The Tulsa World Newspaper, May 11, 2014.
36. “Questions, inconsistencies about Clayton Lockett execution remain unanswered”, The Tulsa World, August 31, 2014.
37. “Federal nursing home comparison website receives updates”, The Tulsa World Newspaper, February 21, 2015.
38. “Scientists in Tulsa conducting ground-breaking research to eliminate addiction”, KOCO News at 6, Feb. 6, 2016.

PEER-REVIEW ED PRIMARY PUBLICATIO NS
1. Stevens, C.W. and Pezalla, P.D., A spinal site mediates opiate analgesia in frogs. Life Sci. 33: 2097-2013, 1983.
2. Stevens, C.W. and Pezalla, P.D., Naloxone blocks the analgesic action of levorphanol but not dextrorphan in the leopard frog.
   Brain Research 301: 171-174, 1984.
3. Pezalla, P.D., and Stevens, C.W., Behavioral effects of morphine, levorphanol, dextrorphan, and naloxone in Rana pipiens.
   Pharm. Biochem. Behavior 21: 213-217, 1984.
4. Yaksh, T.L., and Stevens, C.W., Simple catheter preparation permitting bolus intrathecal administration during chronic
   intrathecal infusion. Pharmacology, Biochemistry and Behavior, 25: 483-485, 1986.

                                                                                                    App'x A Page 7
                                                                7
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 31 of 39
PEER-REVIEW ED PRIMARY PUBLICATIO NS (CO NT.)
5. Stevens, C.W. and Yaksh, T.L., Spinal action of dermorphin an extremely potent opioid peptide from frog skin, Brain
    Research, 385: 300-304, 1986.
6. Stevens, C.W. and Yaksh, T.L., Dynorphin A and related peptides administered intrathecally in the rat: A search for putative
    kappa opiate receptor activity. J. Pharmacol. Exp. Ther., 238: 833-838, 1986.
7. Stevens, C.W. Pezalla, P.D., and Yaksh, T.L., Spinal antinociceptive action of three representative opioids in frogs. Brain
    Research, 402: 201-203, 1987.
8. Stevens, C.W., Weinger, M.B. and Yaksh, T.L., Intrathecal dynorphins suppress hindlimb electromyographic activity in rats.
    Eur. J. Pharmacol., 138: 299-302, 1987.
9. Stevens, C.W. and Yaksh, T.L., Chronic antagonist infusion does not increase morphine antinociception in rat spinal cord.
    Brain Research, 425: 388-390, 1987.
10. Stevens, C.W., Monasky M.S. and Yaksh, T.L., Spinal infusion of opiate and alpha-2 agonists in rats: Tolerance and cross-
    tolerance studies, J. Pharmacol. Exp. Ther. 244: 63-70, 1988.
11. Schick, R.R., Stevens, C.W., Yaksh, T.L. and Go, V.L.W., Chronic intraventricular administration of CCK octapeptide
    suppresses feeding in rats. Brain Research, 448:294-298, 1988.
12. Stevens, C.W., and Yaksh, T.L., Potency of infused spinal antinociceptive agents is inversely related to magnitude of tolerance
    after continuous infusion. J. Pharmacol. Exp. Ther. 250: 1-8, 1989.
13. Sosnowski, M., Stevens, C.W., and Yaksh, T.L., Assessment of the role of A1/A2 adenosine receptors mediating the purine
    antinociceptive, motor, and autonomic function in rat spinal cord. J. Pharmacol. Exp. Ther. 250: 915-922, 1989.
14. Stevens, C.W., and Yaksh, T.L., Time course characteristics of tolerance development to continuously infused antinociceptive
    agents in rat spinal cord. J. Pharmacol. Exp. Ther. 251: 216-233, 1989.
15. Stevens, C.W., and Yaksh, T.L., Magnitude of opioid dependence after continuous intrathecal infusion of mu and delta opioids
    in the rat. Eur. J. Pharmacol. 166: 467-472, 1989.
16. Morón, M.A., Stevens, C.W., and Yaksh, T.L., Diltiazem enhances and flunarizine inhibits nimodipine's antiseizure effects.
    Eur. J. Pharmacol. 163: 299-307, 1989.
17. Stevens, C.W. and Pezalla, P.D., Endogenous opioid system down-regulation during hibernation in amphibians. Brain
    Research, 494: 227-231, 1989.
18. Yanez, A., Sabbe, M.B., Stevens, C.W., and Yaksh, T.L., Interaction of midazolam and morphine in the rat spinal cord.
    Neuropharmacology 29: 359-364, 1990.
19. Morón, M.A., Stevens, C.W., and Yaksh, T.L., The antiseizure activity of dihydropyridine calcium channel antagonists in the
    conscious rat. J. Pharmacol. Exp. Ther. 252: 1150-1155, 1990.
20. Monasky, M., Zinsmeister, A., Stevens, C.W., and Yaksh, T.L., The interaction of intrathecal morphine and ST-91 on
    antinociception in the rat. J. Pharmacol. Exp. Ther. 254: 383-392, 1990.
21. Stevens, C.W., Lacey, C.B., Miller, K.E., Elde, R.P., and Seybold, V.S., Biochemical characterization and regional
    quantification of mu, delta, and kappa opioid binding sites in rat spinal cord. Brain Research 550: 77-85, 1991.
22. Stevens, C.W., Kajander, K.C., Bennett, G.J., and Seybold, V.S., Bilateral and differential changes in spinal mu, delta and
    kappa opioid binding in rats with a painful, unilateral neuropathy. Pain 46: 315-326, 1991.
23. Stevens, C.W. and Yaksh, T.L., Studies of morphine and DADLE cross-tolerance after continuous intrathecal infusion in the
    rat. Anesthesiology 76: 596-603, 1992.
24. Stevens, C.W. and Kirkendall, K., Time course and magnitude of tolerance to the analgesic effects of systemic morphine in
    amphibians, Life Sciences 52: PL111-116, 1993.
25. Stevens, C.W., Alan J. Klopp, and J. Anthony Facello, Analgesic potency of mu and kappa opioids after systemic
    administration in amphibians. J. Pharmacol. Exp. Ther. 269: 1086-1093, 1994.
26. Brenner, G.M., Deason, L. L, Klopp, A.J., and Stevens, C.W, Analgesic potency of alpha-adrenergic agents after systemic
    administration in amphibians J. Pharmacol. Exp. Ther. 270: 540-545, 1994.
27. Stevens, C.W., Sangha S. and Ogg, B., Analgesia produced by immobilization stress and an enkephalinase-inhibitor in
    amphibians. Pharm. Biochem. Behav. 50: 675-680, 1995.
28. Stevens, C.W. and Seybold, V.S., Changes of opioid binding density in the rat spinal cord following unilateral dorsal
    rhizotomy, Brain Research 687: 53-62, 1995.
29. Willenbring, B. and Stevens, C.W., Thermal, mechanical, and chemical peripheral sensation in amphibians: opioid and
    adrenergic effects. Life Sciences 58: 125-133, 1996.
30. Stevens, C.W. Relative analgesic potency of mu, delta, and kappa opioids after spinal administration in amphibians. J.
    Pharmacol. Exp. Ther. 276: 440-448, 1996.
31. Stevens, C.W. and Brenner, G.M., Spinal administration of adrenergic agents produces analgesia in amphibians, Eur. J.
    Pharmacol., 316: 205-210, 1996.
32. Stevens, C.W., and Rothe, K.S., Supraspinal administration of opioids with selectivity for -, - and -opioid receptors
    produces analgesia in amphibians, European Journal of Pharmacology, 331: 15-21, 1997.
33. Willenbring, B. and Stevens, C.W., Spinal mu, delta, and kappa opioids alter chemical, mechanical and thermal sensitivities in
    amphibians Life Sciences 61: 2167-2176, 1997.
34. Stevens, C.W., and Newman, L.C., Spinal administration of selective opioid antagonists in amphibians: evidence for an opioid
    unireceptor. Life Sciences-Pharmacology Letters 64: PL125-130, 1999                                App'x A Page 8
                                                                 8
                 Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 32 of 39
PEER-REVIEW ED PRIMARY PUBLICATIO NS (CO NT.)
35. Newman, L. C., Wallace D.R. and Stevens, C.W., Characterization of [ 3 H]-diprenorphine binding in Rana pipiens:
    observations of filter binding enhanced by naltrexone. J. Pharmacol. Toxicol. Meth. 41: 43-48, 1999.
36. Newman, L. C., Wallace D.R. and Stevens, C.W., Selective opioid agonist and antagonists displacement of [3H]-naloxone
    binding in amphibian brain, European Journal of Pharmacology, 397: 255-262, 2000.
37. Newman, L. C., Wallace D.R. and Stevens, C.W., Selective opioid agonist and antagonists competition for [3H]-naloxone
    binding in amphibian spinal cord, Brain Research, 884: 184-191, 2000.
38. Stevens, C.W., MacIver, D. N., Newman, L.C., Testing and comparison of non-opioid analgesics in amphibians, Cont. Topics
    in Lab. Animal Sciences 40: 47-51, 2001.
39. Newman, L. C., Sands, S.S., Wallace D.R. and Stevens, C.W., Characterization of selective μ, κ, and δ opioid radioligand
    binding in amphibian brain. Journal of Pharmacology and Experimental Therapeutics 301:364–370, 2002.
40. Mohan, S. and Stevens, C.W., Systemic and spinal administration of the mu opioid, remifentanil, produces antinociception in
    amphibians, European Journal of Pharmacology, 534: 89-94, 2006.
41. Stevens, C.W., Toth G., Borsodi A., Benyhe S., Xendorphin B1, a novel opioid-like peptide determined from a Xenopus laevis
    brain cDNA library, produces opioid antinociception after spinal administration in amphibians. Brain Res Bulletin., 71:628-
    632, 2007.
42. Stevens, C.W., Brasel, C.M. and Mohan, S.K., Cloning and bioinformatics of amphibian mu, delta, kappa, and nociceptin
    opioid receptors expressed in brain tissue: evidence for opioid receptor divergence in mammals. Neuroscience Letters, 419:
    189-194, 2007
43. Davis, R.L., Buck, D.J., Saffarian, N. and Stevens, C.W., The opioid antagonist, β-funaltrexamine, inhibits chemokine
    expression in human astroglial cells. Journal of Neuroimmuunology 186: 141-149, 2007.
44. Davis, R.L., Buck, D.J., Saffarian, N., Mohan, S.K., Desilva, U., Fernando, S.C., Stevens, C.W., β-funaltrexamine inhibits
    inducible nitric-oxide synthase expression in human astroglial cells. J. Neuroimmune Pharm. 3: 150-153, 2008.
45. Brasel, C.M., Sawyer, G.W. and Stevens, C.W., A pharmacological comparison of the cloned frog and human mu opioid
    receptors reveals differences in affinity and function. Eur J Pharmacol 599:36-43, 2008.
46. Stevens, C.W., Martin, K.K. and Stahlheber, B.W., Nociceptin produces antinociception after spinal administration in
    amphibians. Pharm Biochem Behav 91:436-440, 2009.
47. Mohan S.K., Davis R.L., Desilva U. and Stevens C.W., Dual regulation of mu opioid receptors in SK-N-SH neuroblastoma
    cells by morphine and interleukin-1beta: Evidence for opioid-immune crosstalk. J Neuroimmunology 227:26-34, 2010.
48. Stevens, C.W., Aravind S., Das S., and Davis R.L., Pharmacological characterization of LPS and opioid interactions at the toll-
    like receptor 4. Br J Pharmacol. 168:1421-1429, 2013.
49. Davis R.L., Das S., Buck, D.J., and Stevens, C.W., β-funaltrexamine inhibits chemokine (CXCL10) expression in normal
    human astrocytes. Neurochem. Int. 62:478-485, 2013.
50. Stevens, C.W., New pathways for an old molecule: the role of the Na⁺-K⁺ ATPase pump in peripheral neuropathy. J Neurol
    Sci. 340:3-4, 2014.
51. Davis, R.L., Das, S., Curtis, J.T., Stevens, C.W.,The opioid antagonist, β-funaltrexamine, inhibits NF-κB signaling and
    chemokine expression in human astrocytes and in mice. Eur J Pharmacol 762:193-201, 2015.
52. Vardy E, Sassano MF, Rennekamp AJ, Kroeze WK, Mosier PD, Westkaemper RB, Stevens CW, Katritch V, Stevens RC,
    Peterson RT, Roth BL. Single amino acid variation underlies species-specific sensitivity to amphibian skin-derived opioid-like
    peptides. Chem Biol. 22:764-75, 2015.
53. Davis RL, Stevens CW, Thomas Curtis J.The opioid antagonist, β-funaltrexamine, inhibits lipopolysaccharide-induced
    neuroinflammation and reduces sickness behavior in mice. Physiol Behav. 173:52-60, 2017.

BO O KS , BO OK CHAPTERS , REVIEWS & CO NFERENCE PRO CEEDINGS
1. Yaksh, T.L., Durant, P., Onofrio, B. and Stevens, C.W., The effect of spinally administered agents on pain transmission in man
    and animals. In: Spinal Opioids and the Relief of Pain, J.M. Besson and J. Lazorthes (Eds.), INSERM 127: 317-332, 1984.
2. Yaksh, T.L., Durant, P.A.C., Gaumann, D.M., Stevens, C.W. and Mjanger, E., The use of receptor-selective agents as
    analgesics in the spinal cord: Trends and possibilities. J. Pain Sympt. Manag. 2: 129-138, 1987.
3. Stevens, C.W. and Yaksh, T.L., Opioid and adrenergic spinal receptor systems and pain control, In: Problems of Drug
    Dependence 1987, Harris, L.S. (Ed.), NIDA Research Monograph, 81: 343-352, 1988.
4. Yaksh, T.L, Durant, P.A.C., Monasky, M.S., Stevens, C.W. and Schick, R.R., Spinal pharmacology of agents which alter pain
    transmission and muscle tone. In: Local-Spinal Therapy of Spasticity, H. Müller, J. Zierski, R.D. Penn, (Eds.), Springer-Verlag,
    Berlin, pp. 19-36, 1988
5. Yaksh, T.L., Stevens, C.W., Gaumann, D.M., and Mjanger, E., Receptors in the dorsal horn and intrathecal drug
    administration. In: Neurological applications of implanted drug pumps, Ann. NY Acad. Science 531: 90-107, 1988.
6. Yaksh, T.L. and Stevens, C.W., Properties of the modulation by receptor-selective agents of spinal nociceptive processing. In:
    Proceedings of the 5th World Congress of Pain, R. Dubner, G.F. Gebhart, M.R. Bond (Eds.), Elsevier Science Publishers,
    Amsterdam, pp. 417-435, 1988.
7. Yaksh, T.L., Mjanger, E., and Stevens, C.W., Pharmacology of the analgesic effects of opioid and non-opioid receptor
    selective agents in the spinal cord. J. Anest. Reanim. pp. 221-242, 1988.
8. Stevens, C.W., Opioid antinociception in amphibians, Brain Research Bulletin, 21: 959-962, 1988.
                                                                                                      App'x A Page 9
                                                                 9
                  Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 33 of 39
BO O KS , BO OK CHAPTERS , REVIEWS & CO NFERENCE PRO CEEDINGS (CO NT.)
9. Stevens, C.W. and Yaksh, T.L., Opioid dependence after continuous intrathecal infusion of mu and delta opioids in the rat. In:
    Problems of Drug Depend.’88, Harris, L.S., (Ed.), NIDA Res. Mongr. 95:544-545, 1989.
10. Stevens, C.W., Kajander, K.C., Bennett, G.J., and Seybold, V.S., Differential regulation of opioid binding sites in an
    experimental model of chronic pain. In: Proceedings of the 6th World Congress of Pain, M.R. Bond, J.E. Charlton, C.J. Woolf
    (Eds.), Elsevier Science Publishers, Amsterdam, 283-289, 1991.
11. Stevens, C.W., Intraspinal opioids in frogs: a new behavioral model for the assessment of opioid action. In: Problems of Drug
    Dependence 1990, Harris, L.S., (Ed.), NIDA Research Monograph 105: 561-562, 1991.
12. Stevens, C.W., Alternatives to the use of mammals for pain research. Life Sciences 50: 901-912, 1992.
13. Adams, J.U., Izenwasser, S., Kramer, T.H., Stevens, C.W., Tiseo, P.J., and Unterwald, E.M., Tolerance and sensitization to
    opioids and cocaine. In: Problems of Drug Dependence 1993, Harris, L.S., (Ed.), NIDA Research Monograph 140: 69-73,
    1994.
14. Stevens, C.W., Environmental factors influencing pain physiology in amphibians. In: Environment and Physiology: 38th
    Annual Conference of the Association of Physiologists and Pharmacologists of India, Mallick, B.N. and Singh, R. (Eds.),
    Narosa Publishing House, New Delhi, pps. 54-61, 1994.
15. Stevens, C.W., Perspectives on opioid tolerance from basic research: behavioral studies after spinal administration in rodents. In:
     Cancer Surveys: Palliative Medicine Volume 21, Banks, G.W. (Ed.),Cold Spring Harbour Laboratory Press, London, pps. 25-47,
     1994.
16. Stevens, C.W. Relative analgesic potency of mu and kappa opioids in amphibians: a unique assay for kappa opioid action? In:
     Problems of Drug Dependence 1994, Harris, L.S., (Ed.), NIDA Research Monograph 152: 446, 1995.
17. Stevens, C.W., An amphibian model for pain research, Lab Animal: 24: 32-36, 1995.
18. Stevens, C.W. An amphibian model for the assessment of opioid analgesia: systemic and spinal studies. Proc. International Narcotics
     Research Conference, Analgesia 1: 766-769, 1995.
19. Rothe-Skinner, K.S. and Stevens, C.W., Distribution of opioid-expressing neurons in the frog: an in situ hybridization study. Proc.
     International Narcotics Research Conference, Analgesia 1: 683-686, 1995.
20. Stevens, C.W. and Paul, D.J. Opioid analgesia after spinal administration in amphibians: binding and behavioral studies, In:
     Problems of Drug Dependence 1995, Harris, L.S., (Ed.), NIDA Research Mon., 162: p 222, 1996.
21. Stevens, C.W. An alternative model for testing opioid analgesics and pain research using amphibians, In: van Zutphen, L.F.M., and
     Balls, M. (eds) Animal Alternatives, Welfare and Ethics, Elsevier Science Publishers, Amsterdam, pp. 247-251, 1997
22. Stevens, C.W. and Willenbring, S., Pain sensation and analgesia in amphibians and reptiles, In: The Biology, Husbandry and Health
     Care of Reptiles and Amphibians Vols. I,II,III. Ackerman, L. (Ed.), T.F.H. Publications, Neptune City, New Jersey, pp. 309-324,
     1997.
23. Stevens, C.W., A whole-animal, alternative model for pain research. Animal Welfare Information Center (AWIC) Newsletter,
     Volume 8: 3-5, 1998.
24. Stevens, C.W., An amphibian model for investigation of opioid analgesia and pain -processing. In: Proceedings of the Mayday
     Conference: A Cross-Species Approach to Pain and Analgesia - 2002, Ludders J.W., et al. (Eds.). International Veterinary
     Information Service, Ithaca NY (www.ivis.org), 2002; P0512.1202.
25. Stevens, C.W., Opioid research in amphibians: a unique perspective on mechanisms of opioid analgesia and the evolution of opioid
     receptors. Reviews in Analgesia 7: 69-82, 2003.
26. Stevens, C.W., Opioid research in amphibians: an alternative pain model yielding insights on the evolution of opioid receptors. Brain
     Res Brain Res Rev. 46:204-15, 2004.
27. Stevens, C.W., Molecular evolution of vertebrate opioid receptor proteins: a preview. In: Recent Developments in Pain Research,
     2005, pps. 13-29, Ed. Capasso, A., Research Signpos t, Kerala, India, 2005.
28. Brenner, G.M. and Stevens, C.W., Pharmacology, 2/e. Pharmacology textbook for medical and health professional students,
     Saunders/Elsevier, Philadelphia/London, March, 2006.
29. Stevens, C.W. Opioid analgesia research in amphibians: from behavioral assay to cloning opioid receptor genes. Proceedings of the
     Annual Conference of the Association of Reptilian and Amphibian Veterinarians 13: 9-15, 2006.
30. Stevens, C.W., Non-Mammalian Models for the Study of Pain, in Sourcebook of Models for Biomedical Research, Ed. Conn, M,
     Humana Press, Towata, NJ, USA, pp. 341-352, 2008.
31. Stevens, C.W., The evolution of vertebrate opioid receptors, Frontiers in Bioscience, 14: 1247-1269, 2009.
32. Brenner, G.M. and Stevens, C.W., Pharmacology, 3/e. Pharmacology textbook for medical and health professional students,
     Saunders/Elsevier, Philadelphia/London, February, 2009.
33. Stevens, C.W. Alternative Models for Pain Research: A Translational, Non -Mammalian Model with an Ethical Advantage, in
     Translational Neuroscience and its Advancement of Animal Research Ethics, pp. 3-27, Eds. Warnick, J.E. and Kalueff, A.V., Nova
     Science Publishers, New York, NY, USA, 2010.
34. Stevens, C.W. Analgesia in Amphibians: Preclinical Studies and Clinical Applications , Veterinary Clinics of North America: Exotic
     Animal Practice, 14:33-44, 2011.
35. Stevens, C.W. (Editor) Methods for the Discovery and Characterization of G Protein -Coupled Receptors, Neuromethods vol. 60,
     Humana Press, Springer Science+Business Media, LLC, New York, NY, 2011.
36. Stevens, C.W., Deciphering the molecular evolution of vertebrate G protein -coupled receptors. In Stevens, C.W. (Ed.) Methods for the
     Discovery and Characterization of G Protein-Coupled Receptors, Neuromethods vol. 60, Humana Pres s, Springer Science+Business
     Media, LLC, New York, NY, 2011.

                                                                                                        App'x A Page 10
                                                                  10
                  Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 34 of 39
BO O KS , BO OK CHAPTERS , REVIEWS & CO NFERENCE PRO CEEDINGS (CO NT.)
37. Brenner, G.M. and Stevens, C.W., Pharmacology, 4 th edition. Pharmacology textbook for medical and health professional students,
     Saunders/Elsevier, Philadelphia/London, 2013.
38. Stevens, C.W. (Editor) G Protein-Coupled Receptor Genetics: Research and Methods in the Post -Genomic Era, Springer
     Science+Business Media, LLC, New York, NY, 2014.
39. Stevens, C.W., G Protein-Coupled Receptor Genetics: Research and Methods in the Post-Genomic Era. In Stevens, C.W. (Ed.) G
     Protein-Coupled Receptor Genetics: Research and Methods in the Post -Genomic Era, Springer, New York, NY, 2014.
39. Vardy, E., Roth, B.L., Stevens, C.W., The functional evolution of opioid family G protein-coupled receptors. In Stevens, C.W. (Ed.)
     G Protein-Coupled Receptor Genetics: Research and Methods in the Post -Genomic Era, Springer, New York, NY, 2014.
40. Stevens, C.W., Bioinformatics and evolution of vertebrate nociceptin and opioid receptors. In Litwack, G. (Ed.) Vitamins and
     Hormones Volume 97, Burlington: Academic Press, 2015.
41. Brenner, G.M. and Stevens, C.W., Brenner and Stevens’ Pharmacology, 5th edition. Pharmacology textbook for medical and health
     professional students, Saunders/Elsevier, Philadelphia/London, 2018.
42. Stevens, C.W., The Discovery of a Spinal Portal for Pain and Analgesia. Commentary for ‘Landmark Papers in Pain’, Oxford
     University Press, 2018 (in press)
43. Stevens, C.W., The Drug Expert: A Practical Guide to the Impact of Drug Use in Legal Proceedings. Academic Press/Elsevier,
     Philadelphia/London, 2019 (in preparation).

CO NFERENCE ABSTRACTS
1. Stevens, C.W. and Pezalla, P.D., Antinociceptive activity of intraspinal morphine and naloxone attenuation in Rana pipiens, Chicago
    Chapter Soc. Neuroscience, 1983.
2. Stevens, C.W. and Pezalla, P.D., Dextrorphan analgesia in Rana pipiens, Committee on Neuroscience, University of Illinois, 1984.
3. Pezalla, P.D., Stevens, C.W. and Dicig, M., Opioid and non-opioid pain control systems in an amphibian, Chicago Chapter Society
    for Neuroscience (SFN), 1984.
4. Stevens, C.W. and Yaksh, T.L., Is intrathecal dynorphin A a kappa ligand in rats? Society for Neuroscience (SFN) Dallas, Texas,
    Oct. 20-25, 1985.
5. Stevens, C.W. and Yaksh, T.L., Studies of opiate tolerance in spinal catheterized rats, Society for Neuroscience (SFN) Washington,
    DC, Nov. 9-14, 1986.
6. Stevens, C.W. and Yaksh, T.L., Time course of tolerance development in rat spinal cord, American Society of Pharmacology and
    Experimental Therapeutics (ASPET), Honolulu, HA, 1987.
7. Stevens, C.W. and Yaksh, T.L., Time course of tolerance development to antinociceptive agents in rat spinal cord, Society for
    Neuroscience (SFN), New Orleans, Louisiana, Nov. 16-21, 1987.
8. Morón, M.A., Yaksh, T.L., and Stevens, C.W., Further studies on the anticonvulsant activity of nimodipine. Workshop: Pre -clinical
    Studies with Nimodipine. Miles Pharmaceutical, 1988.
9. Morón, M.A., Yaksh, T.L., and Stevens, C.W. The anti-epileptic activity of eight dihydropyridine calcium channel antagonists:
    mechanism of action. American Society of Pharmacology and Experimental Therapeutics (ASPET) 1988.
10. Morón, M.A., Yaksh, T.L., and Stevens, C.W., Diltiazem enhances and flunarizine suppresses nimodipine's anti-epileptic actions: a
    reflection of allosteric binding interactions at the dihydropyridine binding site?, Society for Neuroscience (SFN) Toronto, Canada,
    Nov. 13-18, 1988.
11. Sabbe, M., Yanez-Gonzalez, A., Stevens, C.W., and Yaksh, T.L., Society for Neuroscience (SFN) Toronto, Canada, Nov. 13-18,
    1988.
12. Sosnowski, M., Stevens, C.W., and Yaksh, T.L., Effects of intrathecal adenosine receptor agonists on the nociceptive, motor, and
    bladder function in the rat, Society for Neuroscience (SFN) Toronto, Canada, Nov. 13-18, 1988.
13. Stevens, C.W., and Yaksh, T.L., Infusion potency is inversely related to the magnitude of spinal antinociceptive tolerance, Society for
    Neuroscience (SFN) Toronto, Canada, Nov. 13-18, 1988.
14. Stevens, C.W., and Yaksh, T.L., Opioid dependence after continuous intrathecal infusion of mu and delta opioids in the rat. College
    on Problems of Drug Dependence (CPDD) 1989, Keystone, CO, USA, June 19-22, 1989.
15. Stevens, C.W., Kajander, K.C., Bennett, G.J., and Seybold, V.S., Analysis of mu, delta, and kappa opioid binding sites in the spinal
    cord of rats in a model of neuropathic pain. Society for Neuroscience (SFN) Phoenix, Arizona, Oct. 29-Nov. 3, 1989.
16. Stevens, C.W., Kajander, K.C., Bennett, G.J., and Seybold, V.S., Differential regulation of opioid binding sites in the spinal cord of
    rats in an experimental model of chronic pain. International Association for the Study of Pain (IASP) 1990.
17. Stevens, C.W. and Seybold, V.S., Distribution of mu, delta, and kappa opioid receptors in rat spinal cord after unilateral dorsal
    rhizotomy. Society for Neuroscience (SFN) St. Louis, Missouri, Oct. 28-Nov. 2, 1990.
18. Stevens, C.W., Spinal analgesia in frogs: studies with highly-selective opioid agents. American Society of Pharmacology and
    Experimental Therapeutics (ASPET), Atlanta, GA, USA, April 21-25, 1991.
19. Kirkendall, K. and Stevens, C.W., Studies of morphine tolerance in amphibians, Oklahoma Academy of Science Annual Meeting,
    Durant, OK, 1991.
20. Stevens, C.W., Spinal analgesia in frogs: studies with highly-selective opioid agents. Society for Neuroscience (SFN) New Orleans,
    Louisiana, Nov. 10-15, 1991.
21. Stevens, C.W., Relative potency of systemic opioids and morphine tolerance in an amphibian pain model. Joint meeting of
    International Narcotics Res. Comm. (INRC) and College on Problems of Drug Dependence (CPDD), Keystone, CO, 1992.
22. Stevens, C.W., and Klopp, A.J., Opioid analgesia after systemic administration of eight opioid agents in amphibians , Society for
    Neuroscience (SFN) Anaheim, California, Oct. 25-30, 1992.
                                                                                                          App'x A Page 11
                                                                    11
                  Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 35 of 39
CO NFERENCE ABSTRACTS (CONT.)
23. Mitchell, M.A., Stevens, C.W., and Klopp, A.J., Sedative-induced analgesia in a non-mammalian vertebrate pain model, American
    Osteopathic Association Meeting, San Diego, CA, 1992.
24. Stevens, C.W., Brenner, G.M., Deason, L.L., and Klopp, A.J., Studies of opioid and alpha-2 analgesia and morphine tolerance in
    amphibians. Inaugural Symposium of the Oklahoma Center for Neuroscience, Oklahoma City, OK, 1992.
25. Stevens, C.W., Studies of morphine tolerance in an amphibian pain model. College on Problems of Drug Dependence (CPDD),
    Toronto, Canada, 1993.
26. Stevens, C.W., Opioid analgesia after systemic administration of eight opioid agents in amphibians, 7th World Congress,
    International Association for the Study of Pain (IASP), Paris, France, 1993.
27. Deason, L.L., Brenner, G.M., and Stevens, C.W., Alpha2 -analgesia after systemic administration of adrenergic agents in amphibians,
    Society for Neuroscience (SFN) Washington, DC, Nov. 7-12, 1993.
28. Stevens, C.W., Deason, L.L., and Brenner, G.M., Analgesic action of intraspinal adrenergic agents in amphibians, Society for
    Neuroscience (SFN) Washington, DC, Nov. 7-12, 1993.
29. Stevens, C.W., Brenner, G.M., Analgesic action of opioid and adrenergic agents in amphibians. American Society of Pharmacology
    and Experimental Therapeutics (ASPET), 1994.
30. Stevens, C.W., Relative analgesic potency of mu and kappa opioids in amphibians: a unique assay for kappa opioid action?, College
    on Problems of Drug Dependence (CPDD), Palm Beach, FL, 1994.
31. Stevens, C.W., Studies of dynorphin and kappa opioid agents after spinal administration in amphibians, Society for Neuroscience
    (SFN) Miami Beach, Florida, Nov. 13-18, 1994.
32. Rothe-Skinner, K. S. and Stevens, C.W., Dynorphin expression in amphibian brain and spinal cord: in situ hybridization studies,
    Society for Neuroscience (SFN) Miami Beach, Florida, Nov. 13-18, 1994.
33. Stevens, C.W., Analgesic action of spinal mu, delta, and kappa opioids in amphibians. American Society of Pharmacology and
    Experimental Therapeutics (ASPET), Atlanta, GA, USA, 1995
34. Stevens, C.W. and Paul, D.J. Opioid analgesia after spinal administration in amphibians: binding and behavioral studie s, College on
    Problems of Drug Dependence (CPDD), Scottsdale, AZ, 1995.
35. Stevens, C.W. An amphibian model for the assessment of opioid analgesia: systemic and spinal studies. International Narcotics
    Research Committee (INRC) St. Andrews, Scotland, UK, July 8-13, 1995.
36. Rothe-Skinner, K.S. and Stevens, C.W., Distribution of opioid-expressing neurons in the frog: an in situ hybridization study
    International Narcotics Research Committee (INRC) St. Andrews, Scotland, UK, July 8-13, 1995.
37. Willenbring, B.S. and Stevens, C.W. Somatic hypersensitivity following peripheral nerve injury in frogs: a novel model for studying
    neuropathic pain, American Pain Society (APS) San Diego, California, Nov. 8-11, 1995.
38. Willenbring, B.S. and Stevens, C.W. Effects of morphine or nerve injury on mechanical and chemical response thresholds in frogs,
    Society for Neuroscience (SFN) San Diego, California, Nov. 11-16, 1995.
39. Stevens, C.W. and Brenner, G.M. Studies of opioid and alpha 2 analgesia after spinal administration in amphibians, Society for
    Neuroscience (SFN) San Diego, California, Nov. 11-16, 1995.
40. Rothe-Skinner, K.S. and Stevens, C.W., Analgesia produced by intracerebroventricular injection of morphine in amphibians, College
    on Problems of Drug Dependence (CPDD), San Juan, Puerto Rico, 1996.
41. Stevens, C.W., Deason, L., and Rothe-Skinner, K.S., Analgesia after icv injection of mu, delta, and kappa opioids in amphibians.
    International Narcotics Research Conference (INRC), Long Beach, CA, July, 1996.
42. Stevens, C.W., An alternative model for the testing of opioids and pain research using amphibians. 2nd World Congress on Animal
    Alternatives and Use in the Life Sciences, Utrecht, Netherlands, October, 1996.
43. Stevens, C.W., and Deason, L.L., Seasonal variation in analgesic thresholds to morphine and melatonin analgesia in amphibians,
    Society for Neuroscience (SFN) Washington, DC, Nov. 16-21, 1996.
44. Willenbring, S. and Stevens, C.W, Spinal opioid pharmacology in the frog: chemical, thermal and mechanical sensitivities, Society
    for Neuroscience (SFN) Washington, DC, Nov. 16-21, 1996.
45. Stevens, C.W. and Newman, L.C., Studies of selective mu opioid antagonism after spinal administration of -FNA in amphibians,
    College on Problems of Drug Dependence (CPDD) Nashville, TN, June, 12-18, 1997.
46. Hamamoto, D.T., Willenbring, S., Stevens, C.W., and Kajander, K.C., Changes in tissue pH and responses of cutaneous receptors to
    acetic acid application in the frog. Society for Neuroscience (SFN) New Orleans, Louisia na, Oct. 25-30, 1997.
47. Willenbring, S. and Stevens, C.W., Glycinergic mechanisms in amphibian peripheral sensitivity. Society for Neuroscience (SFN)
    New Orleans, Louisiana, Oct. 25-30, 1997.
48. Stevens, C.W. and Newman, L.C., Selective opioid antagonis ts and spinal opioid analgesia in amphibians. Society for Neuroscience
    (SFN) New Orleans, LA, October 27-Nov. 1, 1997.
49. Stevens, C.W. and Newman, L.C., The unireceptor hypothesis of opioid antinociception in amphibians. American Society of
    Pharmacology and Experimental Therapeutics (ASPET), San Francisco, April, 1998.
50. Stevens, C.W. Newman, L.C., and D.R Wallace, The unireceptor hypothesis of opioid antinociception in amphibians: Implications
    for the functional evolution of opioid receptors. International Narcotics Research Conference (INRC) Garmisch-Partenkirchen,
    Germany, July 1998.
51. Stevens, C.W. and Newman, L.C., Evolution of opioid receptors: the unireceptor hypothesis of opioid antinociception in amphibians,
    International Union of Pharmacology (IUPHAR) Munich, Germany, July, 1998.
52. Stevens, C.W. and Newman, L.C., The unireceptor hypothesis of opioid antinociception in amphibians, Society for Neuroscience
    (SFN) Los Angeles, CA, November 7-12, 1998.
53. Stevens, C.W., Newman, L.C., and Wallace D.R., Binding and behavioral studies of the opioid unireceptor in amphibians,
    International Narcotics Research Conference (INRC) Saratoga Springs, NY, July 10-15, 1999.
                                                                                                        App'x A Page 12
                                                                  12
                    Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 36 of 39
CO NFERENCE ABSTRACTS (CONT.)
54. Stevens, C.W. and Newman, L.C., The unireceptor hypothesis of opioid antinociception in amphibians: behavioral studies, Society for Neuroscience
    (SFN) M iami Beach, FL, October 23-28, 1999.
55 Newman, L.C., Wallace, D.R., and Stevens, C.W., The unireceptor hypothesis of opioid antinociception in amphibians: binding studies, Society for
    Neuroscience (SFN) M iami Beach, FL, October 23-28, 1999.
56. Stevens, C.W., M aciver D., and Newman, L.C., Testing and comparison of non-opioid analgesics in amphibians, American College of Laboratory
    Animal M edicine (ACLAM ) Fort M yers, FL, M ay 21-24, 2000.
57. Stevens, C.W., Newman, L.C., Wallace, D.R., From pond to pain: From pond to pain: Amphibian opioid unireceptors and speculations on the
    divergence of mammalian mu, kappa, and delta opioid receptor types, Committee on Problems of Drug Dependence (CPDD) San Juan, Puerto Rico,
    June 17-22, 2000.
58. Stevens, C.W., Newman, L.C., and Wallace, D.R., M u, kappa, and delta opioid radioligand binding in amphibian brain, International Narcotics
    Research Conference (INRC) Seattle, WA, July 15-20, 2000.
59. Stevens, C.W., Newman, L.C., and Wallace, D.R., Amphibian opioid receptors: characterization of mu, kappa, and delta opioid ligand binding,
    Society for Neuroscience (SFN) New Orleans, LA, November 4-9, 2000.
60. Stevens, C.W., Newman, L.C., and Wallace, D.R., Opioid receptors in amphibian brain: radioligand binding studies, American Society of
    Pharmacology and Experimental Therapeutics (ASPET) Orlando, FL, M arch 30-April 4, 2001.
61. Sands, S.S., Wallace, D.R., and Stevens, C.W., Chronic opioid agonist regulation of a novel opioid receptor in amphibians, International Narcotics
    Research Conference (INRC) Helsinki, Finland, July 14-20, 2001.
62. Sands, S.S., Wallace, D.R., and Stevens, C.W., Chronic morphine regulation of opioid receptors in amphibian brain, Society for Neuroscience
    (SFN) San Diego, CA, November 10-15, 2001
63. Stevens, C.W. and C.M . Brasel, Cloning of an mu opioid-like receptor in an amphibian, Rana pipiens, Committee on Problems of Drug Dependence
    (CPDD) Quebec City, Canada, June 8-13, 2002.
64. Sands, S.S. and Stevens, C.W., Characterization of opioid receptor types in amphibian spinal cord, International Narcotics Research Conference
    (INRC) Pacific Grove, CA, July 9-14, 2002.
65. Stevens, C.W. and C.M . Brasel, Sequence and homology of a mu opioid-like receptor in an amphibian, International Narcotics Research Conference
    (INRC) Pacific Grove, CA, July 9-14, 2002.
66. M artin, K.K. and Stevens, C.W., Nociceptin analgesia after spinal administration in amphibians, Society for Neuroscience (SFN) Orlando, FL,
    November 2-7, 2002.
67. Stevens, C.W. and C.M . Brasel, Cloning and homology of a mu opioid-like receptor from amphibian brain tissue, Society for Neuroscience (SFN)
    Orlando, FL, November 2-7, 2002.
68. Stevens, C.W. and C.M . Brasel, Evolution of opioid receptors: insights from the cloning of opioid-like receptors in amphibians, American Society
    of Pharmacology and Experimental Therapeutics (ASPET), San Diego, CA, April 11-15, 2003.
69. C.M . Brasel and Stevens, C.W., Cloning and homology of an ORL1/nociceptin-like receptor from amphibian brain and spinal cord, International
    Narcotics Research Conference (INRC) Perpignan, France, July 6-11, 2003.
70. Stevens, C.W. and C.M . Brasel, Cloning of opioid-like receptors in amphibians: insights on the evolution of opioid receptors, International
    Narcotics Research Conference (INRC) Perpignan, France, July 6-11, 2003.
71. M artin, K.K. and Stevens, C.W., Nociceptin analgesia after spinal administration in amphibians, Society for Neuroscience (SFN) New Orleans, LA,
    November 8-12, 2003.
72. C.M . Brasel and Stevens, C.W., Cloning and homology of an ORL1/nociceptin-like receptor from amphibian brain and spinal cord, Society for
    Neuroscience (SFN) New Orleans, LA, November 8-12, 2003.
73. Stevens, C.W. and C.M . Brasel, Cloning of opioid-like receptors in amphibians: insights on the evolution of opioid receptors, Society for
    Neuroscience (SFN) New Orleans, LA, November 8-12, 2003.
74. Stevens, C.W., Opioid research in amphibians: an alternative pain model yielding insights on the evolution of opioid receptors, British Society for
    Experimental Biology (SEB) Edinburgh, Scotland, April 2-5, 2004.
75. Stevens, C.W., Opioid research in amphibians: behavioral and molecular studies on the evolution of opioid receptors, European Opioid Conference
    (EOC) Visegrad, Hungary, April 6-9, 2004.
76. C.M . Brasel, K.K. M artin, and Stevens, C.W., An amphibian ORL1 receptor suggests pattern of vertebrate opioid receptor evolution, International
    Narcotics Research Conference (INRC), Kyoto, Japan, July 18-23, 2004.
77. Stevens, C.W. and C.M . Brasel, M olecular evolution of vertebrate opioid receptors: the amphibian contribution, International Narcotics Research
    Conference (INRC), Kyoto, Japan, July 18-23, 2004.
78. C.M . Brasel and Stevens, C.W., Phylogenetic analysis vertebrate opioid receptors, Society for Neuroscience (SFN) San Diego, CA, Oct. 23-27,
    2004.
79. Stevens, C.W., Opioid receptors in vertebrates: evolution of ligand type-selectivity, American Society of Pharmacology and Experimental
    Therapeutics (ASPET) San Diego, CA, April 1-6, 2005.
80. Stevens, C.W. and T. B. Summers, From one to four: gene duplications and the evolution of mu, delta, and kappa type-selectivity of vertebrate
    opioid receptors, International Narcotics Research Conference (INRC) Annapolis, M D, July 10-15, 2005.
81. M ohan, S.K. and Stevens, C.W., Studies of remifentanil in amphibians. Society for Neuroscience (SFN) Washington DC, November 12–16, 2005.
82. Brasel, C.M . and Stevens, C.W., Opioid receptors in vertebrates: evolution of ligand type-selectivity. Society for Neuroscience (SFN) Washington
    DC, November 12–16, 2005.
83. Davis, R.L., Buck, D.J., Saffarian, N., and Stevens, C.W., The opioid antagonist, β-funaltrexamine, inhibits chemokine expression in human
    astroglial cells. International Narcotics Research Conference (INRC) St. Paul, M N, July 9-14, 2006.
84. Brasel, C.M . and Stevens, C.W., Comparison of M OR opioid receptors from amphibians and humans, Society for Neuroscience (SFN) Atlanta, GA,
    November 12–16, 2006.
85. Davis, R.L., Buck, D.J., Saffarian, N., and Stevens, C.W., Inhibition of chemokine expression in human astroglial cells by the opioid receptor
    antagonist β-FNA, Society for Neuroscience (SFN) Atlanta, GA, November 12–16, 2006.
86. M ohan, S.K., Davis, R.L. and Stevens, C.W., Human mu opioid receptor-1 expression in SK-N-SH cells after IL-1beta treatment, Society for
    Neuroimmune Pharmacology (SNIP), Salt Lake City, UT, April 11-14, 2007.
87. Sawyer, G.W., Stevens, C.W., and Brasel, C.M , Pharmacological comparison of human and frog mu opioid receptors. Committee on Problems of
    Drug Dependence (CPDD) Quebec City, Canada, June 16-21, 2007.

                                                                                                                   App'x A Page 13
                                                                         13
                     Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 37 of 39
C ONFERENCE AB STRACTS (CONT.)
 88. Sawyer, G.W., Stevens, C.W., and Brasel, C.M , Pharmacological comparison of human and frog M OR. International Narcotics Research
      Conference (INRC) Berlin, Germany, July 8-13, 2007.
 89. M ohan, S.K. and Stevens, C.W., Opioid receptors in the chick, Gallus gallus. Society for Neuroscience (SFN) San Diego, CA, November 3-7, 2007.
 90. Brasel, C.M ., Sawyer, G.W., and Stevens, C.W., Pharmacological comparison of human and frog mu opioid receptors: differences in receptor
      internalization. Society for Neuroscience (SFN) San Diego, CA, November 3-7, 2007.
 91. Stevens, C.W., Brasel, C.M ., and G.W. Sawyer, Characterization of receptor internalization and inhibition of cAM P in cell lines expressing
      amphibian or human mu opioid receptors. American Society of Pharmacology and Experimental Therapeutics (ASPET) San Diego, CA, U.S.A.,
      April 5-9, 2008.
 92. M ohan, S.K., Fernando, S.C., DeSilva, U., Davis, R.L. and Stevens, C.W., Signaling pathways involved in IL-lβ-induced regulation of hM OR
      expression in neurons, International Congress of Neuroimmunology, 2008
 93. Stevens, C.W., C. M . Brasel, and G.W. Sawyer, Comparison of amphibian and human mu opioid receptors: differences in receptor internalization
      and inhibition of cAM P in stable cell lines. Committee on Problems of Drug Dependence (CPDD) San Juan, Puerto Rico June 14-19, 2008.
 94. Stevens, C.W., Evolution of opioid receptors: why the mu opioid receptor would make Darwin proud. International Narcotics Research Conference
      (INRC) Charleston, SC, USA, July 13-18, 2008.
 95. M ohan, S.K., Fernando, S.C., DeSilva, U., Davis, R.L. and Stevens, C.W., M olecular signals responsible for IL-1beta effects on hM OR expression
      in SK-N-SH cells: potential targets for opioid tolerance treatment? Society for Neuroscience (SFN) Washington DC, USA, November 15-19, 2008.
 96. Stevens, C.W., Evolution of opioid receptors: why the mu opioid receptor would make Darwin proud. Society for Neuroscience (SFN) Washington
      DC, USA, November 15-19, 2008.
 97. Davis, R.L., Buck, D.J., Armstrong, D.R., Saffarian, N., M ohan, S.K., Fernando, S.C., DeSilva, U. and CW. Stevens, β-Funaltrexamine inhibits
      inflammatory signaling in human astroglial cells. Society for Neuroscience, (SFN) Washington DC, USA, November 15-19, 2008.
 98. Davis, R.L., Buck, D.J., Armstrong, D.R., Saffarian, N., M ohan, S.K., Fernando, S.C., DeSilva, U. and CW. Stevens, β-Funaltrexamine inhibits
      inflammatory signaling in human astroglial cells. Glial Biology in M edicine, 2008
 99. Stevens, C.W., Evolution of opioid receptors. American Association for the Advancement of Science-Sothwestern AAAS Regional M eeting
      (AAAS-SWARM ), Tulsa, OK, M arch 28-31, 2009.
100. Davis, R.L., Buck, D.J., Armstrong, D.R., Saffarian, N., and Stevens, C.W., Novel anti-inflammatory actions of the opioid receptor antagonist, beta-
      funaltrexamine. International Society for NeuroVirology, 2009.
101. Stevens, C.W., Evolution of vertebrate opioid receptors: evidence from cloning and bioinformatics. Experimental Biology -American Society for
      Pharmacology and Experimental Therapeutics (ASPET), New Orleans, LA, USA, April 18-22, 2009.
102. Stevens, C.W., The special case of the mu opioid receptor and the evolution of the opioid receptor family . Committee on Problems of Drug
      Dependence (CPDD), Reno, NV, USA. June 20-25, 2009.
103. Brasel, C.M ., Sawyer, G.W., and Stevens, C.W., Pharmacological comparison of the cloned frog and human mu opioid receptors reveals differences
      in opioid affinity and function, International Narcotics Research Conference (INRC) Portland, OR, USA, July 12-17, 2009.
104. Davis, R.L., Buck, D.J., Armstrong, D.J., Saffarian, N., and Stevens, C.W., β-Funaltrexamine, an opioid receptor antagonist, inhibits CCL2 and
      CXCLIO expression in astroglial, Society for Neuroscience (SFN), Chicago, IL, October 16-21, 2009.
105. Davis, R.L., Buck, D.J., Aravind S., Saffarian N., and Stevens, C.W., Anti-inflammatory actions of the opioid receptor antagonist, β-funaltrexamine:
      implications in neuroinflammation. Society on Neuroimmune Pharmacology (SNIP), M anhattan Beach, CA, April 13-17, 2010.
106. Stevens, C.W., Aravind, S., and R.L. Davis, The selective mu opioid antagonist β-funaltrexamine (β-FNA) reduces toll-like receptor-4 signaling.
      Experimental Biology-American Society for Pharmacology and Experimental Therapeutics (ASPET) Anaheim, CA, USA, April 23-28, 2010.
107. Grewe, E., Buck, D.J., Aravind, S., Stevens, C.W. and R.L. Davis, Anti-inflammatory actions of the opioid receptor antagonist, β-funaltrexamine:
      role of TLR-4 and NF-κB?, International Symposium on NeuroVirology, M ilan, Italy, October 10, 2010.
108. Davis, R.L., Buck, D.J., Aravind, S., and Stevens, C.W.The opioid receptor antagonist, β-funaltrexamine, inhibits inflammatory signaling. Society
      for Neuroscience (SFN), San Diego, CA, November 12-17, 2010.
109. Stevens, C.W., Aravind, S., and R.L. Davis, Opioid agonists and antagonists alter toll-like receptor-4 (TLR4) signaling. Society for Neuroscience
      (SFN), San Diego, CA, November 12-17, 2010.
110. Stevens, C.W., Novel opioid effects on toll-like receptors, Annual OCAST Health Research Conference, Oklahoma City, OK, April 6, 2011.
111. Stevens, C.W., Novel opioid effects on toll-like receptors, Annual OCAST Health Research Conference, Oklahoma City, OK, April 4, 2012.
112. Dodson, S., Castoro, R., Das, S., Davis, R.L., and Stevens, C.W., Characterization of non-classical opioid activity at toll-like Receptor 4,
      International Narcotics Research Conference (INRC), July 15-20, 2012, Kansas City, M O, USA.
113. Vardy, E., Stevens, C.W., and Roth, B.L., Evolutionary differences of opioid receptors are reflected in their pharmacological profiles, International
      Narcotics Research Conference (INRC), July 15-20, 2012, Kansas City, M O, USA.
114. Figueroa-Hall, L.K., Das, S., Buck, D.J., Stevens, C.W., Davis, R.L., β-Funaltrexamine inhibits IL-1R- and TLR4-signaling pathways in human glial
      cells. Society for Neuroscience, New Orleans, LA, USA, Oct 13-17, 2012.
115. Stevens, C.W., Novel opioid effects on toll-like receptors, Annual OCAST Health Research Conference, Oklahoma City, OK, M arch 13, 2013.
116. Dodson, S., Das S., Davis, R.L., and Stevens, C.W., The influence of methadone on toll-like receptor 4 and human mu opioid receptor expression.
      Experimental Biology-American Society for Pharmacology and Experimental Therapeutics (ASPET) Boston M A, USA, April 20-24, 2013.
117. Stevens, C.W., Castoro, R.J., and Davis, R.L., Opioid-immune crosstalk: role of microRNA regulation following opioid and cytokine treatment in
      normal human astrocytes. Experimental Biology-American Society for Pharmacology and Experimental Therapeutics (ASPET) Boston M A, USA,
      April 20-24, 2013.
118. Figueroa-Hall, L.K., Das, S., Buck, D.J., Stevens, C.W., Davis, R.L., Investigating TLR4-signaling mechanisms in CHM E-5 human microglial cells
      and the effects of β-funaltrexamine treatment. American Association of Immunologists, Honolulu, HI, USA, M ay 3-7, 2013.




                                                                                                                     App'x A Page 14
                                                                           14
               Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 38 of 39
Testimonial Cases – Last 4 years                                                    Prepared on: July 26, 2018
Craig W. Stevens, Ph.D., Professor of Pharmacology
OSU-Center for Health Sciences, Tulsa, Oklahoma                            (listed in reverse chronological order)

1. Trial testimony on 7/09/2018 in Abu-Ali-Abdur'Rahman v Tony Parker et al., The Chancery Court for the Tennessee,
   Davidson County, Pt. III, case no. 18-183-II(III) for the Plaintiffs and FPD office, Nashville, TN. Issue: Use of midazolam
   in lethal injection protocol.

2. Deposition given on 6/11/2018 in Abu-Ali-Abdur'Rahman v Tony Parker et al., The Chancery Court for the
   Tennessee, Davidson County, Pt. III, case no. 18-183-II(III) taken by the Asst. District Attorney, Attorney General’s
   Office, Nashville, TN. Issue: Use of midazolam in lethal injection protocol.

3. Trial testimony on 12/12/2017 in State v Bridges, Tulsa County Case No. CF-2017-1161, for the defendant and Allen
   Smallwood Law Firm, Tulsa, OK. Issue: Impulsive behavior, aggression, violence, and psychosis caused by
   methamphetamine abuse.

4. Trial testimony on 10/24/2017 in In Re: Ohio Execution Protocol Litigation, The United States District Court for the
   Southern District of Ohio, Eastern Division, case No. 2:11-CV-1016, Dayton, OH for the Plaintiffs and FPD office.
   Issue: Use of midazolam in lethal injection protocol.

5. Trial testimony on 9/20/2017 in Sanders v. Merciez: Okmulgee County CJ 2015-185, Okmulgee, Oklahoma, for the
   Defendants and Andrea Medley, Middleton & Associates, Tulsa, OK. Issue: Use of alcohol by pedestrians in a fatal
   motor vehicle accident.

6. Deposition given on 6/28/2017 in Ruth v Reagan/K & W Contractors, Tulsa County, Case No. CJ-2016-1146 in the
   offices of Gene Robinson Law firm Tulsa, OK, on behalf of the defendants. Issue: Interpretation of confirmed and
   detected-only drugs in a driver’s blood sample after a fatal motor vehicle accident.

7. Deposition given on 4/07/2017 in Lewis v CTCA, Tulsa County, Case No. CJ-2014-02748 in the offices of the Rode Law
   Firm in Tulsa, OK, for the plaintiff. Issue: Fatal respiratory depression caused by improper administration of fentanyl.

8. Trial testimony on 4/11/2017 in Jason Mcghee, et al. v. Asa Hutchinson and Wendy Kelley, case Number: 4:17-CV-
   00179-KGB, United States District Court for the Eastern District of Arkansas, Little Rock, AR for the Plaintiffs and FPD
   office. Issue: Use of midazolam in lethal injection protocol.

9. Trial testimony on 3/16/2017 in Reed and Armstrong v Vegas Corporation, Tulsa County, Case No. CJ-2011-6116 for
   plaintiff and Richard Shallcross Law Firm, Tulsa, OK. Issue: Interpretation of ethanol and THC levels in blood samples
   obtained from the driver after a motor vehicle accident.

10. Deposition given on 1/26/2017 in Joki v Causey, Tulsa County, case No. CJ-2014-03898, in the offices of the Rode
    Law Firm in Tulsa, OK, for the plaintiff. Issue: Effects of low-dose ethanol and interaction of alcohol and the
    prescription medications Lipitor®, Lexapro® and Depakote® obtained from driver after a motor vehicle accident.

11. Trial testimony on 1/4/2017 in In Re: Ohio Execution Protocol Litigation, The United States District Court for the
    Southern District of Ohio, Eastern Division, case No. 2:11-CV-1016, Dayton, OH for the Plaintiffs and FPD office.
    Issue: Use of midazolam in lethal injection protocol.

12. Pre-trial testimony on 6/1/2016 in Sanders v Richardson Homes CJ-2012-130, McClain County, Purcell, OK, for the
    defendant and Derrick Teague at James Jennings at Jennings & Teague PC, Oklahoma City, OK . Issue: Impact of the
    prescription drugs, alprazolam (Xanax®), ropinirole (Requip®), sertraline (Zoloft®), and levocetirizine (X yzal®), on a
    homeowner accident.



                                                                                                  App'x B Page 1
               Case 4:17-cv-00179-KGB Document 150-2 Filed 04/03/19 Page 39 of 39

Dr. Craig W. Stevens -Testimonial Cases – Last 4 years (cont.)

13. Trial testimony on 3/23/2016 in Haulcomb v. Earl-Le Dozer Service, 2014-10950-H, in the Workers’ Compensation
    Court of Existing Claims, State of Oklahoma, Tulsa, OK for claimant and Mike Jones Law Firm, Bristow, OK. Issue:
    Interpretation of an initial hospital urine drug screen in an employment accident.

14. Deposition given on 02/04/2016 in Lasek v Keith Co., 14-CV-0687-CVE-PJC, in the offices of Norman & Edem, PLLC,
    Oklahoma City, OK for the plaintiff and Mark Bonner. Issue: Impact of the use of the prescription drugs, paroxetine
    (Paxil®) and zolpidem (Ambien®), on the operation of a tractor-trailer motor vehicle.

15. Trial testimony on 12/08/2015 in State v Ashton, Tulsa County, Tulsa, OK, Case No. CF-2014-4108, for the defendant
    and Stan Monroe at Stan Monroe & Associates, Tulsa, OK. Issue: Interpretation of methamphetamine blood levels in
    the decedent.

16. Trial testimony in Figg v Toyota, Oklahoma County, Case No. CJ-2009-890 for the defendant and James Jennings at
    Jennings & Teague PC, Oklahoma City, OK on 11/13/2015. Issue: Impact of the prescription medications, diazepam
    (Valium®) and hydromorphone (Dilaudid®), on the operation of a motor vehicle.

17. Pre-trial testimony in Figg v Toyota, CJ-2009-890, Oklahoma County, Oklahoma City, OK, for the defendant and
    James Jennings at Jennings & Teague PC, Oklahoma City, OK on 10/13/2015. Issue: Impact of the prescription
    medications, diazepam (Valium®) and hydromorphone (Dilaudid®), on the operation of a motor vehicle.

18. Trial testimony in State v Lawler, CF 2010-085, Hughes County, Holdenville, OK, for the defendant and Dustin Phillips
    at Phillips, Coventon, Quillian & Banner PLLC, Oklahoma City, OK, on 05/05/2015. Issue: Abnormal behavior induced
    by the sleep medication zolpidem (Ambien®)

19. Deposition given in Figg v Toyota, CJ-2009-890, in the offices of James Jennings at Jennings & Teague PC, Oklahoma
    City, OK for the defendant and James Jennings on 02/03/2015. Issue: Impact of the prescription medications,
    diazepam (Valium®) and hydromorphone (Dilaudid®), on the operation of a motor vehicle.

20. Deposition given in Parker v Duit, WCC 2010-3123A, Workers Compensation Court, OK, for the injured party and Roy
    S. Dickinson, P.C. of Norman, OK, on 12/04/2014. Issue: Interpretation of low levels of cocaine and cocaine
    metabolite in post-mortem blood samples.

21. Trial testimony in USA v Dishmon, 14-CR-58-JED, US District Court, Tulsa, OK, for the defendant and Randy Lynn,
    Public Defenders Office, Tulsa, OK, on 11/05/2014. Issue: Impact of multiple prescription drugs on the reliability of a
    fact witness.

22. Trial testimony in USA v Sehgal, 13-CR-205-CVE-001, US District Court, Tulsa, OK, for the defendant and Stan Monroe
    at Stan Monroe & Associates, Tulsa, OK, on 10/15/2014. Issue: Classification and clarification of XLR-11 under
    federal sentencing guidelines.

23. Trial testimony in the Matter of the Estate of Fred Franklin James, Sr, PB-2011-02, Latimer County, Poteau, OK in the
    offices of Sanders & Sanders & Sullivan, PC, Poteau, OK for the plaintiff and James Milton, Hall -Estill Law Firm, Tulsa,
    OK on 09/09/2014. Issue: Neurotoxic and cognitive effects of cancer and pain medications.

24. Deposition given in Mays v Fabri et al., CJ-11-1640, Cleveland County, OK, in the offices of Johnson & Jones, Tulsa,
    OK for the plaintiff and Jay Self, Self & Associates Law Firm, Oklahoma City, OK on 08/28/2014. Issue: Multiple
    prescription drugs leading to a fatal overdose.




                                                                                                 App'x B Page 2
